18-10509-shl    Doc 1627     Filed 09/02/20 Entered 09/02/20 17:55:40          Main Document
                                        Pg 1 of 107



LACKENBACH SIEGEL, LLP
Howard Aronson, Esq.
1 Chase Road, PH
Scarsdale, NY 10583
Telephone: (914) 723-4300
Facsimile: (914) 723-4301

Special Counsel to the Debtors and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


    In re:                                            Chapter 11

    FIRESTAR DIAMOND, INC., et al.                    No. 18-10509 (SHL)

                       Debtors. 1                     (Jointly Administered)


            SUMMARY COVER SHEET TO THE FINAL APPLICATION
    OF LACKENBACH SIEGEL, LLP, AS SPECIAL COUNSEL TO THE DEBTORS FOR
      COMPENSATION FOR SERVICES RENDERED AND REIMBURSEMENT OF
     EXPENSES INCURRED FOR THE PERIOD OF FEBRUARY 26, 2018 THROUGH
                 MARCH 31, 2020 (the “Final Application Period”)




1
 The Debtors in these jointly administered chapter 11 cases are: (i) Firestar Diamond, Inc.,
Chapter 11 case number 18-10509; (ii) Old AJ, Inc. f/k/a A. Jaffe, Inc., Chapter 11 case number
18-10510; and (iii) Fantasy, Inc., Chapter 11 case number 18-10511.
18-10509-shl    Doc 1627     Filed 09/02/20 Entered 09/02/20 17:55:40               Main Document
                                        Pg 2 of 107



General Information
Name of Applicant:                                    Lackenbach Siegel, LLP
Authorized to Provide Professional Services to:       Firestar Diamond, Inc. (“Firestar”),
                                                      Fantasy, Inc. (“Fantasy”) and A. Jaffe, Inc.
                                                      (“Jaffe,” and together with Firestar and
                                                      Fantasy, the “Debtors”)
Date of Retention:                                    February 26, 2018
Summary of Fees and Expenses Sought for the Final Application Period
Time Period Covered By This Application:              February 26, 2018 through March 31, 2020
                                                      (the “Final Application Period”)
Amount of Compensation Sought to Be Allowed           $164,554.00
as Actual, Reasonable, and Necessary for the
Final Application Period:
Amount of Expense Reimbursement Sought to             $37,925.81
Be Allowed as Actual, Reasonable, and
Necessary for the Final Application Period:
Total Compensation and Expense                        $202,479.81
Reimbursement Sought to Be Allowed for the
Final Application Period:
Fees and Expenses Previously awarded for the          $199,010.31
Final Application Period:

Fees and Expenses not previously sought               $3,469.50
pursuant to any Interim Fee Applications
This is a(n):                                                Monthly        Interim    X Final
                                                      Application




                                                  2
18-10509-shl    Doc 1627      Filed 09/02/20 Entered 09/02/20 17:55:40        Main Document
                                         Pg 3 of 107




       Pursuant to Section 330 of Title 11 of the United States Code, 11 U.S.C. §§ 101 et seq.

(the “Bankruptcy Code”), Rule 2016 of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”), Rule 2016-1 of the Local Bankruptcy Rules for the United States

Bankruptcy Court for the Southern District of New York (the “Local Rules”), and the Order

Pursuant to Sections 105(a) and 331 of the Bankruptcy Code, Bankruptcy Rule 2016 and Local

Rule 2016-1 Establishing Procedures for Monthly Compensation and Reimbursement of

Expenses of Professionals [Dkt. 82] (the “Compensation Procedures Order”), Lackenbach

Siegel, LLP (“LSLLP”) (the “Applicant” or “LSLLP”) submits this Final Fee Application of

LSLLP Compensation for Services Rendered and Reimbursement of Expenses Incurred for the

Period February 26, 2018 through March 31, 2020 (the “Final Fee Application”), seeking final

allowance and payment of compensation for services rendered and reimbursement of actual and

necessary expenses incurred by the Applicant for the period February 26, 2018 through March

31, 2020 (the “Final Application Period”). In support of this Final Fee Application, the

Applicant respectfully states as follows:

               JURISDICTION, VENUE, AND STATUTORY PREDICATES

       1.      This Court has jurisdiction over this matter under 28 U.S.C. §§ 157 and 1334.

This is a core proceeding under 28 U.S.C. § 157(b). The venue of this proceeding is properly in

this district under 28 U.S.C. §§ 1408 and 1409.

       2.      The statutory predicates for the relief sought in this Final Fee Application are

section 330 of the Bankruptcy Code, Federal Rule of Bankruptcy Procedure 2016, and Local

Rule 2016-1. This Final Fee Application has been prepared in accordance with General Order

M-447, the Amended Guidelines for Fees and Disbursements for Professionals in Southern

District of New York Bankruptcy Cases (as updated June 17, 2013) (the “Local Guidelines”),



                                                  3
18-10509-shl       Doc 1627    Filed 09/02/20 Entered 09/02/20 17:55:40           Main Document
                                          Pg 4 of 107



and the Guidelines for Reviewing Applications for Compensation and Reimbursement of

Expenses Filed Under United States Code by Attorneys in Larger Chapter 11 Cases, adopted by

the Executive Office for the United States Trustee (the “UST Guidelines,” and together with the

Local Guidelines, the “Guidelines”). Attached hereto as Exhibit A is a certification regarding

compliance with the Guidelines.

                                         BACKGROUND

       3.      On February 26, 2018 (the “Petition Date”), each of the Debtors filed a voluntary

petition for relief under chapter 11 of the Bankruptcy Code.

       4.      On March 9, 2018, this Court ordered the joint administration of the Debtors’

Chapter 11 cases (Dkt. 24).

       5.      On March 30, 2018, the Court approved the Debtors’ retention and employment

of LSLLP as special counsel, nunc pro tunc to February 26, 2018 (the “Retention Order”). [Dkt.

90.] A copy of the Retention Order is attached hereto as Exhibit B.

       6.      On June 14, 2018, the Court entered an order approving the appointment of

Richard Levin as chapter 11 trustee (the “Trustee”) in these cases. [Dkt. 227.] Since his

appointment, the Trustee has been managing the Debtors’ estates in an effort to maximize

recoveries for the Debtors’ creditors.


     SUMMARY OF SERVICES RENDERED AND DISBURSEMENTS INCURRED

       7.      This is the Final Application submitted by the Applicant in this case.

       8.      LSLLP attaches the following in support of its Final Fee Application:

               •       Exhibit C is a summary of the compensation sought by LSLLP by matter
                       for the Final Application Period.

               •       Exhibit D is a list of the attorneys and paraprofessionals who have worked
                       on this case during the Final Application Period, the aggregate time
                       invested by each individual, the flat fees performed per agreement, the


                                                4
18-10509-shl       Doc 1627    Filed 09/02/20 Entered 09/02/20 17:55:40             Main Document
                                          Pg 5 of 107



                        applicable hourly billing rate, and the amount of fees attributable to each
                        individual, as well as the hours and time spent by position (e.g., partner,
                        associate, paralegal), blended hourly rates, and a comparison against the
                        blended rates of other non-insolvency attorneys and professionals at
                        LSLLP.

               •        Exhibit E contains a copy of the computer-generated time entries
                        reflecting the time recorded during the Final Application Period, organized
                        in project billing categories by LSLLP. 2

               •        Exhibit F is a summary of reimbursement sought by LSLLP by expense
                        type for all expenses incurred during the Final Application Period.

               •        Exhibit G contains a copy of the computer-generated list of expenses
                        incurred during the Final Application Period.

    Monthly Fee Statements Subject to The First Interim Fee Application [docket no. 494]
      Statement             Amount Requested                  Amount Paid
    Period     Dkt.         Fees        Expenses           Fees          Expenses       Balance
               No.                                        (80%)           (100%)
2-26-18 –                 $24,746.25       $865.13       $19,797.00        $865.13      $4,949.25
                  109
3-31-18
4-1-18 –                  $14,645.25     $7,383.59       $11,716.20      $7,383.59      $2,929.05
                  214
4-30-18
5-1-18-                   $22,835.00     $6,790.81       $18,268.00      $6,790.81      $4,567.00
                  215
5-31-18
6-1-18 –                   $5,388.00        $72.41         $4,310.40         $72.41     $1,077.60
                  303
6-14-2018
6-15-18 –                 $19,510.25       $443.70       $15,608.20        $443.70      $3,902.05
                  402
7-31-18
8-1-18 –                  $30,580.75     $2,891.70       $24,464.60      $2,891.70      $6,116.15
                  441
8-31-18

2
  Certain of these entries do not indicate a value in the "Hours to Bill" column, as they represent
flat fees charged for specific services in accordance with LSLLP's customary and standard
practices for the particular services indicated, and in accordance with the Debtors’ request, in
accordance with the standard practices in the intellectual property legal community. The
utilization of flat fees for discrete services results in a cost savings to clients as well as
predictability and budgeting for legal services. In addition, it is much as all of the services
rendered for in the singular category of intellectual property services. That portion of the services
rendered on a flat fee basis are indicated on the summaries annexed as Exhibit C.


                                                 5
18-10509-shl       Doc 1627         Filed 09/02/20 Entered 09/02/20 17:55:40                     Main Document
                                               Pg 6 of 107



TOTAL                       $117,705.50       $18,447.34           $94,164.40       $18,447.34 $23,541.10
                                                                                                                 3




  Monthly Fee Statements Subject to The Second Interim Fee Application [docket no. 731]
      Statement                 Amount Requested                        Amount Paid
  Period         Dkt.           Fees           Expenses             Fees   4         Expenses         Balance
                 No.                                                                  (100%)
9-1-18 –                     $21,898.25           $914.19          $21,898.25           $914.19       $4,379.65
                  624
11-30-18
12-1-18 –                      $6,010.00        $1,759.92           $6,010.00        $1,759.92        $1,202.00
                  711
12-31-18
TOTAL                        $27,908.25         $2,674.11          $27,908.25        $2,674.11         $5581.65



   Monthly Fee Statements Subject to The Third Interim Fee Application [docket no. 958]
      Statement                 Amount Requested                        Amount Paid
  Period         Dkt.           Fees           Expenses              Fees            Expenses         Balance
                 No.                                                                  (100%)
1-1-19 –                         2443.50           783.12              2443.50           783.12           486.70
                  712
1-31-19
2-1-19 –                         3979.75          6219.65              3979.75          6219.65           795.95
                  815
3-31-19
4-1-19 –                         4745.25          4192.18              3796.20          4192.18           949.05
                  906
4-30-19
TOTAL                        $11,158.50       $11,194.95           $11,158.50       $11,194.95        $2,231.70




3 This amount was awarded on the Second interim order, in addition to the full amount of fees for that application.
4 Pursuant to the Second Interim Order, there was no apparent holdback on the payment of fees for this application.



                                                         6
18-10509-shl       Doc 1627        Filed 09/02/20 Entered 09/02/20 17:55:40                   Main Document
                                              Pg 7 of 107



      Monthly Fee Statements Subject to This Fourth Fee Application [docket no. 1198]
     Statement                 Amount Requested                       Amount Paid
  Period         Dkt.          Fees           Expenses             Fees           Expenses          Balance
                 No.                                                               (100%)
5-1-19 –                        5681.75           885.06             5681.75           885.06
                 977
6-30-19
7-1-19 –                          750.00        2,604.85              750.00         2,604.85
                 1071
8-31-19
TOTAL                         $6,431.75        $3489.91            $6,431.75       $3,489.91            0


             Monthly Fee Statement Subject to Final Fee Application Fee Application
     Statement                 Amount Requested                    Amount to be Paid
  Period         Dkt.          Fees           Expenses             Fees           Expenses
                 No.
9-1-2019 -                     1,350.00       $2,119.50             1,350.00         2,119.50
                 1465
3-31-2020
TOTAL                         $1,350.00       $2,119.50            $1,350.00       $2,119.50

        9.       The respective orders allowing interim fees for each of the interim applications

awarded fees (not counting the respective holdbacks for the first and Second Interim Fee

Applications) and expenses are as follows:

        a. First Interim Order, docket no. 552: Fees 94,164.40, Expenses, $18,447.34.

        b. Second Interim Order, docket no. 825: Fees 51,449.35 5 Expenses, $2,674.11.

        c. Third interim order, docket no. 991: Fees, $11,158.50; Expenses $ 11,194.95.

        d. Fourth interim order, docket no. 1281; Fees $6,431.75, Expenses $3,489.91.




5 (The holdback of $23,541,10 from First Interim Application was allowed to be paid in the Second Interim Order).



                                                        7
18-10509-shl         Doc 1627      Filed 09/02/20 Entered 09/02/20 17:55:40            Main Document
                                              Pg 8 of 107



Narrative Summary of Services Rendered by Project Category

          10.      The following is a brief description of the principal activities of LSLLP’s

professionals during the Final Application Period for each project category, consistent with the

requirements of section C(8)(c) of the U.S. Trustee Guidelines and section A(4)(iii) of the Local

Guidelines. For each project category, the narrative summary provides a description of the

services rendered in that category, their necessity and benefit to the estate, and the current status

as applicable:

          11.      During the Final Application Period, LSLLP professionals spent a total of 298.70

hours on this category, with all services rendered having a total lodestar value of $164,554.00.

The services in this category include, among other things:

   (i)          Maintaining all intellectual property, namely patents and trademarks of the Debtors in
                order to preserve such assets for eventual sale, which include prosecution of pending
                intellectual property before the various Patent and Trademark Offices throughout the
                world and the payment of maintenance fees and filing proof of use obligations in
                connection with issued intellectual property before the various Patent and Trademark
                Offices throughout the world;

   (ii)         Preparing schedules and lists of all intellectual property of the Debtors, namely their
                patents, trademarks and copyrights per the request of the Trustee and performing
                diligence in connection therewith at the specific behest of the Trustee; and

   (iii)        Responding to questions from and advising the Trustee in connection with the
                intellectual property of the Debtors.

                           EVALUATING THE APPLICANT’S SERVICES

          12.      Bankruptcy Code $330(a)(l)(A) provides that the level of compensation that the

court may award to a professional, including the debtor’s attorney, should be “reasonable

compensation for actual, necessary services rendered by the . . . attorney and by any

paraprofessional person employed by any such person . . . .” 11 U.S.C. § 330(a)(1)(A). Section

330 provides that a court may award a professional employed under Section 327 of the

Bankruptcy Code “reasonable compensation for actual, necessary services rendered … and


                                                      8
18-10509-shl    Doc 1627     Filed 09/02/20 Entered 09/02/20 17:55:40           Main Document
                                        Pg 9 of 107



reimbursement for actual, necessary expenses.” Section 330 also sets forth the criteria for the

award of such compensation and reimbursement.

         13.   In awarding compensation to retained professionals pursuant to Bankruptcy Code

§ 330, courts take into account the cost of comparable non-bankruptcy services, among other

factors. In re Busy Beaver Bldg. Center, Inc., 19 F.3d 833, 848 (3d Cir. 1994) (“[T]he principal

purpose of the 1978 amendments to section 330 was to compensate bankruptcy attorneys at the

same level as non-bankruptcy attorneys.”). See also, H.R. Rep. No. 95-595, 95th Cong., 1st Sess.

329 (1977) (“Bankruptcy specialists, however, if required to accept fees in all cases that are

consistently lower than fees they could receive elsewhere, will not remain in the bankruptcy

field.”); 124 Cong. Rec. H11, 091-92 (daily ed. Sept. 28, 1978); § 17, 408 (daily ed. Oct. 6,

1978).

         14.   When reviewing fee applications, courts generally use the “lodestar” approach,

pursuant to which the court first establishes a reasonable hourly rate of compensation based on

the value of the services provided and the cost of comparable services, and then multiplies such

rate by the reasonable number of compensable hours. See Busy Beaver, 19 F.3d at 849, n.21. See

also, In re Drexel Burnham Lambert Group, Inc., 133 B.R. 13, 2l-22 (Bankr. S.D.N.Y. 1991)

(stating courts employ lodestar approach “with the ‘strong presumption’ that the lodestar product

is reasonable under §330”) (citations omitted); In re West End Fin. Advisors, LLC, 2012 Bankr.

LEXIS 3045, *12 (Bankr. S.D.N.Y. July 12, 2012) (“The rules that govern fee awards and time

record keeping in bankruptcy mirror those that apply in non-bankruptcy cases. Courts outside of

bankruptcy generally apply the ‘lodestar’ method . . . .”) (citations omitted); In re Cena’s Fine

Furniture, Inc., 109 B.R. 575, 581 (E.D.N.Y. 1990).




                                               9
18-10509-shl        Doc 1627   Filed 09/02/20 Entered 09/02/20 17:55:40           Main Document
                                          Pg 10 of 107



       15.     When determining whether services for which compensation is sought were

reasonable, courts should only disallow fees where “a court is convinced it is readily apparent

that no reasonable attorney should have undertaken that activity or project or where the time

devoted was excessive.” In re Drexel, 133 B.R. at 23. See also, Nicholas v. Oren (In re Nicholas),

2011 Bankr. LEXIS 4498, *16 (Bankr. E.D.N.Y. 2011) (“[C]ourts are ‘not to penalize attorneys

by viewing the efforts of counsel with the benefit of ‘2020 hindsight.”’ (quoting, In re Drexel,

133 B.R. at 23)).

       16.     In determining the amount of reasonable compensation to be awarded, the court

should consider the nature, extent, and the value of such services, taking into account all relevant

factors, including:

               a.       the time spent on such services;

               b.       the rates charged for such services;

               c.       whether the services were necessary to the administration of, or beneficial
                        at the time at which the service was rendered toward the completion of, a
                        case under this title;

               d.       whether the services were performed within a reasonable amount of time
                        commensurate with the complexity, importance, and nature of the
                        problem, issue, or task addressed;

                                                      …

       and
               f.       whether the compensation is reasonable based on the customary
                        compensation charged by comparably skilled practitioners in cases other
                        than cases under this title.

11 U.S.C. § 330 (Lexis 2020).


       17.     LSLLP is a venerable intellectual property (“IP”) boutique law firm. For 90 years,

our practice has been devoted exclusively to trademark, patent, copyright, advertising, trade

secrets, and related IP matters. We provide our clients with a full range of intellectual property



                                                 10
18-10509-shl    Doc 1627      Filed 09/02/20 Entered 09/02/20 17:55:40            Main Document
                                         Pg 11 of 107



legal services, including general counseling, litigation, licensing, patent and trademark searching,

opinions, prosecution, rights assignment and acquisition, and other agreement work, including

the due diligence in connection with transactional, financial and venture capital matters.

       18.     Moreover, by virtue of our Westchester location and our enviable efficiency, we

are able to operate at much lower overhead than most competitor law firms, resulting in

substantially lower billing rates than those of our larger firm counterparts. Our lawyers’

experience and sub-specializations permit LSLLP to staff matters with fewer attorneys than other

firms would need to accomplish the same outcome. Fewer attorneys operating at lower hourly

rates results in significant cost savings and communication efficiency for our clients over other

firms that offer comparable services.

       19.     LSLLP respectfully submits that its request for final allowance of compensation is

reasonable and appropriate. The services rendered by LSLLP were appropriate in light of

LSLLP’s role as the Trustee’s Intellectual Property counsel in this case.

                                        DISBURSEMENTS

       20.     LSLLP also maintains records of all actual and necessary out-of-pocket expenses

incurred in connection with the rendition of professional services. A schedule setting forth the

categories of expenses and amounts for which reimbursement is requested for the Final

Application Period is annexed hereto as Exhibit F. A copy of LSLLP’s computer-generated list

of expenses for the Final Application Period are attached hereto as Exhibit G.

       21.     By this Application, LSLLP respectfully requests allowance of such

reimbursement in full.

                      THE APPLICANT’S STATEMENT PURSUANT
                       TO APPENDIX B OF THE UST GUIDELINES

       22.     The following statement is provided pursuant to ¶ C.5. of the UST Guidelines.



                                                11
18-10509-shl        Doc 1627   Filed 09/02/20 Entered 09/02/20 17:55:40            Main Document
                                          Pg 12 of 107



               a.       Question: Did you agree to any variations from or alternatives to your
                        standard or customary billing rates, fees, or terms of services pertaining to
                        this engagement that were provided during the application period? If so,
                        please explain.

                        Answer: No.

               b.       Question: If the fees sought in this fee application as compared to the
                        fees budgeted for the time period covered by this fee application are
                        higher by 10% or more, did you discuss the reasons for the variation with
                        the client?

                        Answer: As indicated in the attached Exhibit E, the fees sought in the
                        Final Application do not exceed the fees that the Applicant budgeted for
                        the Final Application Period, and are, in fact, considerably less than the
                        amount budgeted.

               c.       Question: Have any of the professionals included in this fee application
                        varied their hourly rate based on the geographic location of the bankruptcy
                        case?

                        Answer: No.

               d.       Question: Does the fee application include time or fees related to
                        reviewing or revising time records or preparing, reviewing, or revising
                        invoices? (This is limited to work involved in preparing and editing billing
                        records that would not be compensable outside of bankruptcy and does not
                        include reasonable fees for preparing a fee application.) If so, please
                        quantify by hours and fees.

                        Answer: No.

               e.       Question: Does this fee application include time or fees for reviewing
                        time records to redact any privileged or other confidential information? If
                        so, please quantify by hours and fees.

                        Answer: No.

               f.       Question: If the fee application includes any rate increases since
                        retention: (i) Did your client review and approve those rate increases in
                        advance? (ii) Did your client agree when retaining the law firm to accept
                        all future rate increases? If not, did you inform your client that they need
                        not agree to modified rates or terms in order to have you continue the
                        representation, consistent with ABA Formal Ethics Opinion 11-458?

                        Answer: The Final Fee Application does include modest rate increases
                        since LSLLP’s retention in this case. The modified rates have been



                                                 12
18-10509-shl     Doc 1627      Filed 09/02/20 Entered 09/02/20 17:55:40              Main Document
                                          Pg 13 of 107



                       accepted and agreed to by the Trustee, in accordance with the original
                       terms of the Applicant’s retention, after due notice given.

                                         CONCLUSION

       23.     LSLLP believes that the services rendered during the Final Application Period

were reasonable and necessary within the meaning of Section 330 of the Bankruptcy Code and

that the expenses were actual and necessary to the performance of the Applicant’s services.

       24.     LSLLP respectfully requests that this Court enter an order (a) approving a final

allowance of legal fees in the amount of $164,554.00 plus reimbursement of actual and necessary

out-of-pocket expenses in the amount of $37,925.81, for a total sum of $202,479.81 for all

services rendered and expenses incurred during the Final Application Period, of which

$199,010.31 has been previously approved and paid, and (b) authorizing the Debtors to pay

LSLLP $1,350 in fees and $2,119.50 in disbursements that have not previously been the subject

of the interim applications.

       WHEREFORE, LSLLP respectfully requests that this Application be granted, together

with such other and further relief as this Court seem just, proper, and equitable.

Dated: New York, New York
       September 2, 2020

                                              Respectfully submitted,

                                              By: /s/ Howard Aronson
                                              LACKENBACH SIEGEL, LLP
                                              Howard Aronson
                                              1 Chase Road, PH
                                              Scarsdale, NY 10583
                                              Telephone: (914) 723-4300
                                              Facsimile: (914) 723-4301

                                              Special Counsel to the Debtors and Debtors in
                                              Possession




                                                 13
18-10509-shl   Doc 1627    Filed 09/02/20 Entered 09/02/20 17:55:40   Main Document
                                      Pg 14 of 107




        EXHIBIT A
                          Aronson Certification
18-10509-shl         Doc 1627       Filed 09/02/20 Entered 09/02/20 17:55:40                     Main Document
                                               Pg 15 of 107



LACKENBACH SIEGEL, LLP
Howard Aronson, Esq.
1 Chase Road, PH
Scarsdale, NY 10583
Telephone: (914) 723-4300
Facsimile: (914) 723-4301

Special Counsel to the Debtors and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


    In re:                                                          Chapter 11

    FIRESTAR DIAMOND, INC., et al.                                  No. 18-10509 (SHL)

                            Debtors. 1                              (Jointly Administered)


 CERTIFICATION OF HOWARD ARONSON IN SUPPORT OF FINAL APPLICATION
 OF LACKENBACH SIEGEL, LLP AS SPECIAL COUNSEL TO THE DEBTORS FOR
   COMPENSATION FOR SERVICES RENDERED AND REIMBURSEMENT OF
                EXPENSES INCURRED FOR THE PERIOD
           FROM FEBRUARY 26, 2018 THROUGH AUGUST 31, 2019

             I, Howard Aronson, hereby certify that:

             1.     I am a partner of the firm of Lackenbach Siegel, LLP (“LSLLP”). By Order of

the Court, dated March 30, 2018, Debtors were authorized to retain and employ LSLLP as

special counsel nunc pro tunc to February 26, 2018. [Dkt. 90]

             2.     I am the professional designated by LSLLP with the responsibility for compliance

with the Amended Guidelines for Fees and Disbursements for Professionals in Southern District

of New York Bankruptcy Cases (as updated June 17, 2013) (the “Local Guidelines”), and the

Guidelines for Reviewing Applications for Compensation and Reimbursement of Expenses Filed

Under United States Code by Attorneys in Larger Chapter 11 Cases, adopted by the Executive
1
  The Debtors in these jointly administered chapter 11 cases and the last four digits of each Debtor’s federal tax
identification number are: (i) Firestar Diamond, Inc. (2729); (ii) Old AJ, Inc. f/k/a A. Jaffe, Inc. (4756); and (iii)
Fantasy, Inc. (1673).
                                                          1
18-10509-shl    Doc 1627     Filed 09/02/20 Entered 09/02/20 17:55:40             Main Document
                                        Pg 16 of 107



Office for the United States Trustee (the “UST Guidelines”, and together with the Local

Guidelines, the “Guidelines”) and the Order Pursuant to Sections 105(a) and 331 of the

Bankruptcy Code, Bankruptcy Rule 2016 and Local Rule 2016-1 Establishing Procedures for

Monthly Compensation and Reimbursement of Expenses of Professionals [Dkt. 82]               (the

“Interim Compensation Order”).

       3.      This Certification is made in support of LSLLP’s Final Application (the “Final

Application”) for the final allowance of compensation for services rendered and reimbursement

of expenses incurred for the period from February 26, 2018 through and including August 31,

2019 (the “Final Application Period”).

       4.      I have reviewed the Final Fee Application.

       5.      To the best of my knowledge, information and belief formed after reasonable

inquiry of LSLLP’s accounting personnel and legal and paraprofessional staff, the Final Fee

Application complies with the mandatory guidelines set forth in the Guidelines.

       6.      Exhibit A is a true and correct comparison of the hours expended and fees

requested for services rendered during the Final Application Period against the hours and fees

budgeted for the Final Application Period.

       7.      Exhibit B is a true and correct comparison of the LSLLP professionals who

rendered services during the Final Application Period against the staffing plan approved for the

Final Application Period.

       8.      Exhibit C contains, to the best of my knowledge, information and belief formed

after reasonable inquiry of LSLLP’s accounting personnel and legal and paraprofessional staff, a

true and correct comparison of the blended hourly rates for amounts requested in the Final




                                               2
18-10509-shl     Doc 1627      Filed 09/02/20 Entered 09/02/20 17:55:40                Main Document
                                          Pg 17 of 107



Application against the blended hourly rates for amounts billed by all nonbankruptcy lawyers at

LSLLP in 2019.

       9.      Exhibit D is a Budget/Staffing plan approved by the Trustee indicating estimated

fees for the Final Application Period.

       10.     In my Original Declaration attendant to the Debtor’s application for the

Applicant’s retention by the Debtor (docket no. 47), I disclosed LSLLP's billing rates in effect at

that time for matters related to these Chapter 11 Cases. I also disclosed that ‘[t]hese hourly rates

are subject to periodic adjustment and the Debtors have been advised of that fact.”

       11.     In accordance with ordinary practice, some billing rates for LSLLP’s

professionals changed effective as of January 1, 2019. LSLLP's billing rates that took effect on

January 1, 2019 for the professionals working on the matters related to these Chapter 11 Cases

and the affected hours billed, are as follows:

                                                                          Hours
                       Prior rate    Current rate       Difference        billed    extension
 Howard N.
 Aronson                      590                600                 10     10.45      104.5
 Andrew F. Young              545                555                 10      5.25       52.5
 Tetsuo Nakatsu               230                280                 50       1.1         55
 Judy Hart                    230                235                  5      3.05      15.25
 Total                                                                                227.25


       12.     These adjusted rates and the hours billed for each respective timekeeper are

reflected in the monthly fee statements filed that are the subject of this Final Application.

       13.     The hourly rates set forth above are consistent with the rates that, effective

January 1, 2019, the LSLLP professionals working on the matters related to these Chapter 11

Cases charge other comparable clients for similar services, whether in or outside of chapter 11,

regardless, of the location of the client or the court in which a matter is pending. The hourly rates

                                                    3
18-10509-shl    Doc 1627      Filed 09/02/20 Entered 09/02/20 17:55:40            Main Document
                                         Pg 18 of 107



listed above are appropriate and not significantly different from (a) the rates that LSLLP charges

for other similar types of representations or (b) the rates that other counsel of similar expertise

and experience would charge to do work similar to the work LSLLP performs in these Chapter

11 Cases.

       14.     The Trustee's counsel has informed me that, pursuant to the order authorizing

LSLLP's retention [Dkt. 90], LSLLP was required to disclose its customary annual rate increases

at least 10 days prior to the increases becoming effective. After reviewing LSLLP's fees for the

period from January 2019 through March 2019, I have determined that: (i) applying its

customary 2019 hourly rates, LSLLP billed a total of an additional $227.25 for services rendered

during that period in excess of what LSLLP would have billed for such services based on 2018

rates, as indicated by the chart above. To remedy this discrepancy, in the event an objection to

this application based upon the rate differential indicated is filed, LSLLP will forego the $227.25

difference.

       15.     Prior to the filing of this Supplemental Declaration, the rate increases set forth

above were discussed with the Trustee.

       16.     The fees and disbursements sought are billed at rates, and in accordance with

practices customarily employed by LSLLP and generally accepted by LSLLP’s clients.

       17.     To the best of my knowledge, information and belief formed after reasonable

inquiry of LSLLP’s personnel, LSLLP does not make a profit in connection with any

disbursements sought in the Final Fee Application.

       18.     To the best of my knowledge, information and belief formed after reasonable

inquiry of LSLLP’s accounting personnel, LSLLP does not include in the amount of any

disbursements the amortization of the cost of any investment, equipment or capital outlay.


                                                4
18-10509-shl    Doc 1627        Filed 09/02/20 Entered 09/02/20 17:55:40       Main Document
                                           Pg 19 of 107



       19.     To the best of my knowledge, information and belief formed after reasonable

inquiry of LSLLP’s accounting personnel, to the extent that LSLLP has purchased or contracted

for services from a third party, reimbursement is sought only for the amount billed by the third

party to LSLLP and paid.

       20.     LSLLP maintains supporting documentation for each item for which

reimbursement is sought and such documentation is available for review on request by the Court

or the United States Trustee.

       21.     LSLLP has complied with the provisions requiring it to provide the United States

Trustee for the Southern District of New York and the Debtors with a statement of the

Applicant’s fees and expenses.

       22.     The Notice Parties (as defined in the Interim Compensation Order) will each be

provided with a copy of the Final Fee Application.


Dated: New York, New York
       September 2, 2020

                                            Respectfully submitted,

                                            By: /s/ Howard Aronson
                                            LACKENBACH SIEGEL, LLP
                                            Howard Aronson
                                            1 Chase Road, PH
                                            Scarsdale, NY 10583
                                            Telephone: (914) 723-4300
                                            Facsimile: (914) 723-4301

                                            Special Counsel to the Debtors and Debtors in
                                            Possession




                                               5
18-10509-shl   Doc 1627   Filed 09/02/20 Entered 09/02/20 17:55:40   Main Document
                                     Pg 20 of 107




        EXHIBIT A
                     To Aronson Certification
 18-10509-shl         Doc 1627       Filed 09/02/20 Entered 09/02/20 17:55:40     Main Document
                                                Pg 21 of 107

                                 Lackenbach Siegel, LLP Budget Comparison
                                   January 1, 2019 through April 30, 2019

                      PROJECT CATEGORY                         BUDGETED          REQUESTED
                                                            Hours   Fees      Hours     Fees
Intellectual Property Services                               35     $19,500     19.85   $10,208.50

TOTAL                                                        35     $19,500     19.85   $10,208.50
18-10509-shl       Doc 1627        Filed 09/02/20 Entered 09/02/20 17:55:40    Main Document
                                              Pg 22 of 107

                            Lackenbach Siegel, LLP Budget Comparison
                               May 1, 2019 through August 31, 2019

                        PROJECT CATEGORY                        BUDGETED         REQUESTED
                                                             Hours   Fees      Hours    Fees
  Intellectual Property Services                               25    $15,500    14.40   $6,431.75

  TOTAL                                                        25    $15,500    14.40   $6,431.75
18-10509-shl       Doc 1627        Filed 09/02/20 Entered 09/02/20 17:55:40      Main Document
                                              Pg 23 of 107

                            Lackenbach Siegel, LLP Budget Comparison
                             September 1, 2019 through March 31, 2020

                        PROJECT CATEGORY                         BUDGETED          REQUESTED
                                                             Hours   Fees        Hours    Fees
  Intellectual Property Services                              2.25   $1,350.00    2.25   $1,350.00

  TOTAL                                                       2.25   $1,350.00    2.25   $1,350.00
18-10509-shl   Doc 1627   Filed 09/02/20 Entered 09/02/20 17:55:40   Main Document
                                     Pg 24 of 107




        EXHIBIT B
                    To Aronson Certification
18-10509-shl         Doc 1627     Filed 09/02/20 Entered 09/02/20 17:55:40          Main Document
                                             Pg 25 of 107


                          Lackenbach Siegel, LLP Staffing Plan Comparison
                               January 1, 2019 through April 30, 2019


                                 STAFFING PLAN                              ACTUAL
   CATEGORY OF             NUMBER OF                           NUMBER OF
   TIMEKEEPER                                    AVERAGE
                          TIMEKEEPERS                         TIMEKEEPERS           AVERAGE
                                                 HOURLY
                           RENDERING                           RENDERING            HOURLY RATE
                                                   RATE
                            SERVICES                            SERVICES
   Sr./Equity Partner             4               $590.00            1               $600.00
                          (Howard Aronson                   (Howard Aronson $600)
                            $600, Myron
                           Greenspan $600,
                         Robert Golden $580,
                          Rosemarie Tofano
                                $580)
  Jr./Non-equity                   0               N/A               0                   N/A
  Partner

   Counsel                         1              $535.00            0                   N/A
                          (Lindsey Leibowitz
                                 $535)
  Sr. Associate                    3              $535.00            1               $555.00
  (7 + years)              (Jeffrey Rollings                (Andrew Young $555)
                             $540, Nancy
                            Chapman $540,
                         Andrew Young $555)
  Associate                        0               N/A               0                   N/A
  (4-6 years)
  Jr. Associate                    0               N/A               0                   N/A
  (1- 3 year)

   Staff Attorney                  0               N/A               0                   N/A

   Contract Attorney               0               N/A                0                   N/A
   Paralegal                       6              $236.67             2              $257.50
                            (Tetsuo Nakatsu                 (Tetsuo Nakatsu $280,
                              $280, Gina                       Judy Hart $235)
                           Cancellaro $235,
                          Mary Meschi $245,
                          Judy Hart $235, Jill
                           Weiss $235, Erin
                              Casey $240)
   Other                           0               N/A               0                   N/A
   (please define)
18-10509-shl         Doc 1627     Filed 09/02/20 Entered 09/02/20 17:55:40          Main Document
                                             Pg 26 of 107


                          Lackenbach Siegel, LLP Staffing Plan Comparison
                                May 1, 2019 through August 31, 2019


                                 STAFFING PLAN                              ACTUAL
   CATEGORY OF             NUMBER OF                           NUMBER OF
   TIMEKEEPER                                    AVERAGE
                          TIMEKEEPERS                         TIMEKEEPERS           AVERAGE
                                                 HOURLY
                           RENDERING                           RENDERING            HOURLY RATE
                                                   RATE
                            SERVICES                            SERVICES
   Sr./Equity Partner             4               $590.00            1               $600.00
                          (Howard Aronson                   (Howard Aronson $600)
                            $600, Myron
                           Greenspan $600,
                         Robert Golden $580,
                          Rosemarie Tofano
                                $580)
  Jr./Non-equity                   0               N/A               0                   N/A
  Partner

   Counsel                         1              $535.00            0                   N/A
                          (Lindsey Leibowitz
                                 $535)
  Sr. Associate                    3              $535.00            1               $555.00
  (7 + years)              (Jeffrey Rollings                (Andrew Young $555)
                             $540, Nancy
                            Chapman $540,
                         Andrew Young $555)
  Associate                        0               N/A               0                   N/A
  (4-6 years)
  Jr. Associate                    0               N/A               0                   N/A
  (1- 3 year)

   Staff Attorney                  0               N/A               0                   N/A

   Contract Attorney               0               N/A                0                   N/A
   Paralegal                       6              $236.67             2              $257.50
                            (Tetsuo Nakatsu                 (Tetsuo Nakatsu $280,
                              $280, Gina                       Judy Hart $235)
                           Cancellaro $235,
                          Mary Meschi $245,
                          Judy Hart $235, Jill
                           Weiss $235, Erin
                              Casey $240)
   Other                           0               N/A               0                   N/A
   (please define)
18-10509-shl       Doc 1627    Filed 09/02/20 Entered 09/02/20 17:55:40          Main Document
                                          Pg 27 of 107


                        Lackenbach Siegel, LLP Staffing Plan Comparison
                           September 1, 2019 through March 31, 2020


                               STAFFING PLAN                             ACTUAL
   CATEGORY OF            NUMBER OF                         NUMBER OF
   TIMEKEEPER                                 AVERAGE
                         TIMEKEEPERS                       TIMEKEEPERS           AVERAGE
                                              HOURLY
                          RENDERING                         RENDERING            HOURLY RATE
                                                RATE
                           SERVICES                          SERVICES
   Sr./Equity Partner            4             $590.00            1               $600.00
                         (Howard Aronson                 (Howard Aronson $600)
                           $600, Myron
                          Greenspan $600,
                        Robert Golden $580,
                         Rosemarie Tofano
                               $580)
18-10509-shl   Doc 1627   Filed 09/02/20 Entered 09/02/20 17:55:40   Main Document
                                     Pg 28 of 107




        EXHIBIT C
                   To Aronson Certification
      18-10509-shl       Doc 1627        Filed 09/02/20 Entered 09/02/20 17:55:40                Main Document
                                                    Pg 29 of 107


                             Summary of Lackenbach Siegel, LLP Blended Hourly Rates
                              (Customary and Comparable Compensation Disclosures)

                                                                           Blended Hourly Rate

                    Timekeeper Category                       Worked and Billed
                                                                                          Billed in this Fee
                                                              in 2018 (Excluding
                                                                                            Application
                                                              Bankruptcy Matters)

       Partner                                                     $577.50                       $600.00
                                 Partner – Sr. (20+ years)         $590.00                       $600.00
                              Partner – Mid (13-19 years)          $580.00                         N/A

                                 Partner – Jr. (0-12 years)          N/A                          N/A
       Counsel                                                     $535.00                        N/A
       Associate                                                   $545.00                       $545.00
                                Associate – Sr. (5+ years)         $545.00                       $545.00
                              Associate – Mid (4-5 years)            N/A                           N/A
                               Associate – Jr. (0-3 years)           N/A                          N/A
       Paralegal                                                   $245.00                       $245.00
                         Blended Rate for All Attorneys            $553.33                       $572.50
                       Blended Rate for All Timekeepers            $476.25                       $463.33




Case Name:               Firestar Diamond, Inc., et al.
Case Number:             18-10509
Applicant’s Name:        Lackenbach Siegel, LLP
Date of Application:     March 7, 2019
Interim or Final:        Interim
      18-10509-shl       Doc 1627        Filed 09/02/20 Entered 09/02/20 17:55:40                Main Document
                                                    Pg 30 of 107


                             Summary of Lackenbach Siegel, LLP Blended Hourly Rates
                              (Customary and Comparable Compensation Disclosures)

                                                                           Blended Hourly Rate

                    Timekeeper Category                       Worked and Billed
                                                                                          Billed in this Fee
                                                              in 2018 (Excluding
                                                                                            Application
                                                              Bankruptcy Matters)

       Partner                                                     $577.50                       $600.00
                                 Partner – Sr. (20+ years)         $590.00                       $600.00
                              Partner – Mid (13-19 years)          $580.00                         N/A

                                 Partner – Jr. (0-12 years)          N/A                          N/A
       Counsel                                                     $535.00                        N/A
       Associate                                                   $545.00                       $545.00
                                Associate – Sr. (5+ years)         $545.00                       $545.00
                              Associate – Mid (4-5 years)            N/A                           N/A
                               Associate – Jr. (0-3 years)           N/A                          N/A
       Paralegal                                                   $245.00                       $245.00
                         Blended Rate for All Attorneys            $553.33                       $572.50
                       Blended Rate for All Timekeepers            $476.25                       $463.33




Case Name:               Firestar Diamond, Inc., et al.
Case Number:             18-10509
Applicant’s Name:        Lackenbach Siegel, LLP
Date of Application:     September 16, 2019
Interim or Final:        Interim
18-10509-shl   Doc 1627   Filed 09/02/20 Entered 09/02/20 17:55:40   Main Document
                                     Pg 31 of 107




        EXHIBIT D
                  To Aronson Certification
18-10509-shl     Doc 1627     Filed 09/02/20 Entered 09/02/20 17:55:40    Main Document
                                         Pg 32 of 107




                               LACKENBACH SIEGEL LLP
                                BUDGET/STAFFING PLAN
                             JANUARY 1, 2019 – APRIL 30, 2019

               Matter                    Estimated Hours             Estimated Fees

   Intellectual Property Matters                35                       $19,500


                                     Number of Timekeepers
    Category of Timekeeper                                         Average Hourly Rate
                                       Rendering Services


        Sr./Equity Partner                     4                         $581.25
                                     (Howard Aronson $600,
                                     Myron Greenspan $600,
                                      Robert Golden $580,
                                     Rosemarie Tofano $580)
          Jr./Non-equity                       0                          N/A
              Partner
              Counsel                            1                       $525.00
                                     (Lindsey Leibowitz $535)
          Sr. Associate                          3                       $535.00
           (7 + years)                (Jeffrey Rollings $540,
                                      Nancy Chapman $540,
                                       Andrew Young $545)
            Associate                            0                        N/A
           (4-6 years)
          Jr. Associate                          0                        N/A
           (1- 3 year)
         Staff Attorney                           0                        N/A
        Contract Attorney                         0                        N/A
            Paralegal                             6                      $236.67
                                    (Tetsuo Nakatsu $280, Gina
                                       Cancellaro $235, Mary
                                      Meschi $245, Judy Hart
                                     $235, Jill Weiss $235, Erin
                                            Casey $240)
               Other                              0                       N/A
          (please define)
18-10509-shl     Doc 1627     Filed 09/02/20 Entered 09/02/20 17:55:40       Main Document
                                         Pg 33 of 107




                                   LACKENBACH SIEGEL LLP
                                    BUDGET/STAFFING PLAN
                                   May 1, 2019 – August 31, 2019

               Matter                       Estimated Hours             Estimated Fees

   Intellectual Property Matters                   25                       $15,500


                                        Number of Timekeepers
    Category of Timekeeper                                            Average Hourly Rate
                                          Rendering Services


        Sr./Equity Partner                         3                        $581.25
                                         (Howard Aronson $600,
                                         Myron Greenspan $600,
                                          Robert Golden $580,
                                         Rosemarie Tofano $580)
          Jr./Non-equity                           0                         N/A
              Partner
              Counsel                               1                       $525.00
                                        (Lindsey Leibowitz $535)
          Sr. Associate                             3                       $535.00
           (7 + years)                   (Jeffrey Rollings $540,
                                         Nancy Chapman $540,
                                          Andrew Young $545)
            Associate                               0                        N/A
           (4-6 years)
          Jr. Associate                             0                        N/A
           (1- 3 year)
         Staff Attorney                              0                        N/A
        Contract Attorney                            0                        N/A
            Paralegal                                6                      $236.67
                                       (Tetsuo Nakatsu $280, Gina
                                          Cancellaro $235, Mary
                                         Meschi $245, Judy Hart
                                        $235, Jill Weiss $235, Erin
                                               Casey $240)
               Other                                 0                       N/A
          (please define)
18-10509-shl     Doc 1627     Filed 09/02/20 Entered 09/02/20 17:55:40    Main Document
                                         Pg 34 of 107




                               LACKENBACH SIEGEL LLP
                                BUDGET/STAFFING PLAN
                             September 1, 2019 – March 31, 2020

               Matter                   Estimated Hours             Estimated Fees

   Intellectual Property Matters              2.25                       $1,350


                                     Number of Timekeepers
    Category of Timekeeper                                        Average Hourly Rate
                                       Rendering Services


        Sr./Equity Partner                     1                         $600.00
                                     (Howard Aronson $600,
                                     Myron Greenspan $600,
                                      Robert Golden $580,
                                     Rosemarie Tofano $580)
18-10509-shl   Doc 1627   Filed 09/02/20 Entered 09/02/20 17:55:40   Main Document
                                     Pg 35 of 107




        EXHIBIT B
18-10509-shl     Doc 1627       Filed 09/02/20 Entered 09/02/20 17:55:40              Main Document
                                           Pg 36 of 107



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------- X
                                                                    :
In re:                                                              : Chapter 11
                                                                    :
FIRESTAR DIAMOND, INC., et al.,                                     : Case No. 18-10509 (SHL)
                                                                    :
                                  Debtors.                          : (Jointly Administered)
                                                                    :
------------------------------------------------------------------- X

  ORDER AUTHORIZING THE RETENTION OF LACKENBACH SIEGEL, LLP AS
   SPECIAL INTELLECTUAL COUNSEL TO THE DEBTORS NUNC PRO TUNC
                      TO THE PETITION DATE

        Upon the application (the “Application”) of Firestar Diamond, Inc. (“Firestar”), A. Jaffe,

Inc. (“A. Jaffe”), and Fantasy, Inc. (“Fantasy”), the debtors and debtors-in-possession (each a

“Debtor” and collectively the “Debtors”) pursuant to 11 U.S.C. § 327(e) and Fed. R. Bankr. P.

2014(a) for Authority to Retain Lackenbach Siegel, LLP (“LS”) as Special Intellectual Property

Counsel to the Debtors Nunc Pro Tunc to the Petition Date; and upon the declaration of Howard

Aronson attached to the Application as Exhibit B (the “Aronson Declaration”); and it appearing

that LS does not represent or hold any interest adverse to the Debtors or to their estate with

respect to the matters on which LS is to be employed, as required by section 327(e) of title 11

of the United States Code (the “Bankruptcy Code”); it is

        ORDERED, that the Application is granted as set forth herein; and it is further

        ORDERED, that the retention of LS as special intellectual property counsel for the

Debtors to perform all of the services set forth in the Application on the terms set forth in

the Application and the Aronson Declaration, is hereby approved pursuant to section 327(e)

of the Bankruptcy Code, nunc pro tunc to the Petition Date; and it is further

        ORDERED, that LS is authorized to provide the following services to the Debtors
18-10509-shl     Doc 1627      Filed 09/02/20 Entered 09/02/20 17:55:40         Main Document
                                          Pg 37 of 107



               a. Drafting, negotiating, interpreting and advising the Debtors on IP related

                   agreements and IP related portions of agreements;

               b. Evaluating jewelry designs to determine patentability;

               c. Drafting and prosecuting patent applications;

               d. Advising and counseling Debtors on various IP matters involving copyrights,

                   patents, trademarks and trade secrets.

       ORDERED, that the compensation to be paid to LS shall be subject to the approval

of this Court upon notice and a hearing pursuant to sections 330 and 331 of the Bankruptcy

Code, the Federal Rules of Bankruptcy Procedure, the Local Bankruptcy Rules and such other

procedures as may be fixed by order of this Court, for professional services rendered and

expenses incurred by LS; and it is further

       ORDERED, that prior to any increases in LS’s rates, LS shall file a supplemental

affidavit with the Court and provide ten business days’ notice to the Debtors, the United States

Trustee and any official committee, which supplemental affidavit shall explain the basis for the

requested rate increases in accordance with Section 330(a)(3)(F) of the Bankruptcy Code and

state whether the Debtors have consented to the rate increase. The United States Trustee retains

all rights to object to any rate increase on all grounds including, but not limited to, the

reasonableness standard provided for in section 330 of the Bankruptcy Code, and all rates and

rate increases are subject to review by the Court; and it is further

       ORDERED, that this Court shall retain jurisdiction to hear and determine all matters

arising from the implementation of this Order; and it is further

       ORDERED, that if there is any inconsistency between the terms of this Order, the

Application or the Aronson Declaration, the terms of this Order shall govern.


                                                  2
18-10509-shl      Doc 1627      Filed 09/02/20 Entered 09/02/20 17:55:40   Main Document
                                           Pg 38 of 107




Dated:     New York, New York
           March 30,2018

                                                   /s/ Sean H. Lane
                                                   HONORABLE SEAN H. LANE
                                                   UNITED STATES BANKRUPTCY JUDGE

NO OBJECTION:
Dated: New York, New York
       March 30, 2018

WILLIAM K. HARRINGTON
UNITED STATES TRUSTEE - REGION 2

By:      /s/ Richard C. Morrissey
         Richard C. Morrissey, Esq.
         Trial Attorney




                                               3
18-10509-shl   Doc 1627   Filed 09/02/20 Entered 09/02/20 17:55:40   Main Document
                                     Pg 39 of 107




        EXHIBIT C
18-10509-shl      Doc 1627       Filed 09/02/20 Entered 09/02/20 17:55:40         Main Document
                                            Pg 40 of 107



                         TIME SUMMARY BY BILLING CATEGORY
                    For the Period of February 26, 2018 through March 31, 2018

                                            All Debtors

                Billing Category                     Total Hours                Total Fees
Intellectual Property Services                                  43.20                 $23,906.25
Intellectual Property Flat Fees                                    —                     $840.00
Total                                                           43.20                 $24,746.25




                        TIME SUMMARY BY BILLING CATEGORY
                       For the Period of April 1, 2018 through April 30, 2018

                                            All Debtors

                Billing Category                     Total Hours                Total Fees
Intellectual Property Services                                  22.00                 $11,746.75
Intellectual Property Flat Fees                                    —                   $2,990.00
Total                                                           22.00                 $14,645.25

                            TIME SUMMARY BY BILLING CATEGORY
                           For the Period of May 1, 2018 through May 31, 2018

                                               All Debtors

                   Billing Category                       Total Hours           Total Fees
        Intellectual Property Services                          42.05                 $21,285.00
        Intellectual Property Flat Fees                            —                   $1,550.00
        Total                                                   42.05                 $22,835.00




                                                 1
18-10509-shl   Doc 1627      Filed 09/02/20 Entered 09/02/20 17:55:40           Main Document
                                        Pg 41 of 107



                         TIME SUMMARY BY BILLING CATEGORY
                        For the Period of June 1, 2018 through June 14, 2018

                                            All Debtors

                Billing Category                    Total Hours            Total Fees
      Intellectual Property Services                        10.65                   $5,388.00
      Intellectual Property Flat Fees                          —                        $0.00
      Total                                                 10.65                   $5,388.00



                         TIME SUMMARY BY BILLING CATEGORY
                        For the Period of June 15, 2018 through July 31, 2018

                                            All Debtors

                Billing Category                    Total Hours            Total Fees
      Intellectual Property Services                        37.35                  $19,510.25
      Intellectual Property Flat Fees                          —                        $0.00
      Total                                                 37.35                  $19,510.25

                         TIME SUMMARY BY BILLING CATEGORY
                      For the Period of August 1, 2018 through August 31, 2018

                                            All Debtors

                Billing Category                    Total Hours            Total Fees
      Intellectual Property Services                        56.35                  $30,580.75
      Intellectual Property Flat Fees                          —                        $0.00
      Total                                                 56.35                  $30,580.75




                                              2
18-10509-shl   Doc 1627      Filed 09/02/20 Entered 09/02/20 17:55:40       Main Document
                                        Pg 42 of 107



                           FIRST INTERIM APPLICATION TOTAL
                         TIME SUMMARY BY BILLING CATEGORY
                    For the Period of February 26, 2018 through August 31, 2018

                                           All Debtors

                Billing Category                   Total Hours           Total Fees
      Intellectual Property Services                     211.60                   $112,325.50
      Intellectual Property Flat Fees                         —                     $5,380.00
      Total                                              211.60                   $117,705.50




                                             3
18-10509-shl    Doc 1627         Filed 09/02/20 Entered 09/02/20 17:55:40    Main Document
                                            Pg 43 of 107




                       TIME SUMMARY BY BILLING CATEGORY
                For the Period of September 1, 2018 through December 31, 2018

                                        Firestar and Fantasy

             Billing Category                        Total Hours       Total Compensation
Intellectual Property Services                                 49.9              $27,621.25
Intellectual Property Flat Fees                                    —                  $0.00
Total                                                          49.9              $27,621.25




                                                 3
18-10509-shl    Doc 1627         Filed 09/02/20 Entered 09/02/20 17:55:40     Main Document
                                            Pg 44 of 107



                       TIME SUMMARY BY BILLING CATEGORY
                For the Period of September 1, 2018 through December 31, 2018

                                              Jaffe

             Billing Category                         Total Hours       Total Compensation
Intellectual Property Services                                  0.70                $287.00
Intellectual Property Flat Fees                                     —                  $0.00
Total                                                           0.70                $287.00




                                                4
18-10509-shl    Doc 1627         Filed 09/02/20 Entered 09/02/20 17:55:40   Main Document
                                            Pg 45 of 107



                       TIME SUMMARY BY BILLING CATEGORY
                For the Period of September 1, 2018 through December 31, 2018

                                           All Debtors

             Billing Category                       Total Hours       Total Compensation
Intellectual Property Services                                50.6              $ 27,908.25
Intellectual Property Flat Fees                                   —                   $0.00
Total                                                         50.6              $ 27,908.25




                                                5
18-10509-shl   Doc 1627      Filed 09/02/20 Entered 09/02/20 17:55:40        Main Document
                                        Pg 46 of 107



                           THIRD INTERIM APPLICATION TOTAL
                        TIME SUMMARY BY BILLING CATEGORY
                      For the Period of January 1, 2019 through April 30, 2019

                                            All Debtors

                Billing Category                    Total Hours           Total Fees
      Intellectual Property Services                       19.85                 $10,208.50
      Intellectual Property Flat Fees                         —                        950.00
      Total                                                19.85                 $11,158.50




                                             1
18-10509-shl   Doc 1627      Filed 09/02/20 Entered 09/02/20 17:55:40          Main Document
                                        Pg 47 of 107



                           THIRD INTERIM APPLICATION TOTAL
                         TIME SUMMARY BY BILLING CATEGORY
                       For the Period of May 1, 2019 through August 31, 2019

                                           All Debtors

                Billing Category                   Total Hours           Total Fees
      Intellectual Property Services                       14.40                   $6,431.75
      Intellectual Property Flat Fees                         —
      Total                                                14.40                   $6,431.75




                                             1
18-10509-shl    Doc 1627      Filed 09/02/20 Entered 09/02/20 17:55:40         Main Document
                                         Pg 48 of 107



                       TIME SUMMARY BY BILLING CATEGORY
                  For the Period of September 1, 2019 through March 31, 2020

                                     Firestar and Fantasy

               Billing Category                   Total Hours         Total Compensation
 Intellectual Property Services                               2.25                 $1,350.00
 Intellectual Property Flat Fees                                —                      $0.00
 Total                                                        2.25                 $1,350.00
18-10509-shl   Doc 1627   Filed 09/02/20 Entered 09/02/20 17:55:40   Main Document
                                     Pg 49 of 107




        EXHIBIT D
18-10509-shl        Doc 1627    Filed 09/02/20 Entered 09/02/20 17:55:40        Main Document
                                           Pg 50 of 107



                                             EXHIBIT D


                                Summary of Hours By Professional

                                TIME SUMMARY BY PROFESSIONAL
                        For the Period of February 26, 2018 through March 31, 2018

                                                 All Debtors

                                                                                 Total
             Name              Position; Experience     Hourly Rate    Total
                                                                             Compensation
Howard N. Aronson              Partner; admitted in            $590    22.95    $13,540.50
                               1976.
Jeffrey M. Rollings            Associate; admitted in          $530    14.15          $7,499.50
                               1988.
Nancy D. Chapman               Associate; admitted in          $530       —                 —
                               1974.
Andrew F. Young                Associate; admitted in          $545     4.65          $2,534.25
                               1998.
Judy Hart                      Paralegal; 26 years.            $230      .95           $218.50


Jill Weiss                     Paralegal; 32 years.            $230      .20            $46.00


Erin Casey                     Paralegal; 5 years.             $225      .30            $67.50


Total                                                       $553.38    43.20         $23,906.25
                                                           (Blended
                                                        Hourly Rate)
18-10509-shl        Doc 1627    Filed 09/02/20 Entered 09/02/20 17:55:40         Main Document
                                           Pg 51 of 107



                               TIME SUMMARY BY PROFESSIONAL
                         For the Period of April 1 26, 2018 through April 30, 2018

                                                 All Debtors

                                                                                 Total
             Name              Position; Experience     Hourly Rate     Total
                                                                              Compensation
Howard N. Aronson              Partner; admitted in             $590     4.50    $2,655.00
                               1976.
Robert B. Golden               Partner; admitted in             $580     6.10         $3,538.00
                               1993
Jeffrey M. Rollings            Associate; admitted in           $530     0.90          $477.00
                               1988.
Nancy D. Chapman               Associate; admitted in           $530       —                —
                               1974.
Andrew F. Young                Associate; admitted in           $545     8.45         $4,605.25
                               1998.
Judy Hart                      Paralegal; 26 years.             $230     2.05          $471.50


Jill Weiss                     Paralegal; 32 years.             $230       —                —


Erin Casey                     Paralegal; 5 years.              $225       —                —


Total                                                       $533.94     22.00        $11,746.75
                                                           (Blended
                                                        Hourly Rate)
18-10509-shl        Doc 1627    Filed 09/02/20 Entered 09/02/20 17:55:40         Main Document
                                           Pg 52 of 107



                               TIME SUMMARY BY PROFESSIONAL
                         For the Period of May 1 26, 2018 through May 31, 2018

                                                 All Debtors

                                                                                Total
             Name              Position; Experience     Hourly Rate    Total
                                                                             Compensation
Howard N. Aronson              Partner; admitted in            $590     6.95    $4,100.50
                               1976.
Robert B. Golden               Partner; admitted in            $580     8.20        $4,633.00
                               1993
Jeffrey M. Rollings            Associate; admitted in          $530    10.20        $5,406.00
                               1988.
Nancy D. Chapman               Associate; admitted in          $530       —               —
                               1974.
Andrew F. Young                Associate; admitted in          $545     9.10        $4,959.50
                               1998.
Ira Stickler                   Counsel; admitted in            $530     0.80         $424.00
                               2007.
Eric Menist                    Law Clerk; 3 years              $290     3.30         $957.00
                               Law School.
Judy Hart                      Paralegal; 26 years.            $230     3.50         $805.00


Jill Weiss                     Paralegal; 32 years.            $230       —               —


Erin Casey                     Paralegal; 5 years.             $225       —               —


Total                                                       $506.18    42.05       $21,285.00
                                                           (Blended
                                                        Hourly Rate)
18-10509-shl        Doc 1627    Filed 09/02/20 Entered 09/02/20 17:55:40          Main Document
                                           Pg 53 of 107



                               TIME SUMMARY BY PROFESSIONAL
                           For the Period of June 1, 2018 through June 14, 2018

                                                 All Debtors

                                                                                 Total
             Name              Position; Experience     Hourly Rate    Total
                                                                              Compensation
Howard N. Aronson              Partner; admitted in            $590      5.45    $3,215.50
                               1976.
Robert B. Golden               Partner; admitted in            $580        —               —
                               1993
Jeffrey M. Rollings            Associate; admitted in          $530        —               —
                               1988.
Nancy D. Chapman               Associate; admitted in          $530        —               —
                               1974.
Andrew F. Young                Associate; admitted in          $545      3.10        $1,689.50
                               1998.
Ira Stickler                   Counsel; admitted in            $530        —               —
                               2007.
Eric Menist                    Law Clerk; 3 years              $290        —               —
                               Law School.
Judy Hart                      Paralegal; 26 years.            $230      1.90         $437.50


Jill Weiss                     Paralegal; 32 years.            $230      0.20        $46.00—


Erin Casey                     Paralegal; 5 years.             $225        —               —


Total                                                       $505.92     10.65        $5,388.00
                                                           (Blended
                                                        Hourly Rate)
18-10509-shl        Doc 1627    Filed 09/02/20 Entered 09/02/20 17:55:40          Main Document
                                           Pg 54 of 107



                               TIME SUMMARY BY PROFESSIONAL
                          For the Period of June 15, 2018 through July 31, 2018

                                                   All Debtors

                                                                                  Total
             Name              Position; Experience       Hourly Rate    Total
                                                                               Compensation
Howard N. Aronson              Partner; admitted in              $590    10.30    $6,077.00
                               1976.
Myron Greenspan                Partner; admitted in              $590     3.95       $2,330.50
                               1968.
Robert B. Golden               Partner; admitted in              $580       —              —
                               1993.
Rosemarie Tofano               Partner; admitted in              $565     3.65       $2,062.25
                               1991.
Jeffrey M. Rollings            Associate; admitted in            $530     8.90       $4,717.00
                               1988.
Nancy D. Chapman               Associate; admitted in            $530       —              —
                               1974.
Cathy Shore                    Associate; MBA;                   $530     0.80        $425.00
                               admitted in 1991.
Andrew F. Young                Associate; admitted in            $545     3.70       $2,016.50
                               1998.
Lindsey Leibowitz              Counsel; admitted in              $525     1.70        $892.50
                               2001.
Ira Stickler                   Counsel; admitted in              $530       —              —
                               2007.
Eric Menist                    Law Clerk; 3 years                $290       —              —
                               Law School.
Judy Hart                      Paralegal; 26 years.              $230     2.35        $540.50


Jill Weiss                     Paralegal; 32 years.              $230       —              —


Erin Casey                     Paralegal; 5 years.               $225     2.00        $450.00


Total                                                         $522.36    37.35      $19,510.25
                                                             (Blended
                                                          Hourly Rate)
18-10509-shl        Doc 1627    Filed 09/02/20 Entered 09/02/20 17:55:40        Main Document
                                           Pg 55 of 107



                                TIME SUMMARY BY PROFESSIONAL
                         For the Period of August 1, 2018 through August 31, 2018

                                                 All Debtors

                                                                                Total
             Name              Position; Experience     Hourly Rate    Total
                                                                             Compensation
Howard N. Aronson              Partner; admitted in            $590    22.80    $13,452.00
                               1976.
Myron Greenspan                Partner; admitted in            $590       —                —
                               1968.
Robert B. Golden               Partner; admitted in            $580       —                —
                               1993.
Rosemarie Tofano               Partner; admitted in            $565     9.00         $5,085.00
                               1991.
Jeffrey M. Rollings            Associate; admitted in          $530     3.00         $1,590.00
                               1988.
Nancy D. Chapman               Associate; admitted in          $530       —                —
                               1974.
Andrew F. Young                Associate; admitted in          $545    14.15         $7,711.75
                               1998.
Lindsey Leibowitz              Counsel; admitted in            $525     3.00         $1,575.00
                               2001.
Tetsuo Nakatsu                 Paralegal; Ph.D.; 29            $275     0.40          $110.00
                               years.
Gina Cancellaro                Paralegal; 22 years.            $230     0.50          $115.00

Mary Meschi                    Paralegal; 48 years.            $230     0.20           $46.00


Judy Hart                      Paralegal; 26 years.            $230     1.00          $230.00


Jill Weiss                     Paralegal; 32 years.            $230     0.70          $161.00


Erin Casey                     Paralegal; 5 years.             $225     1.60          $360.00


Total                                                       $542.69    56.35        $30,580.75
                                                           (Blended
                                                        Hourly Rate)
18-10509-shl      Doc 1627    Filed 09/02/20 Entered 09/02/20 17:55:40        Main Document
                                         Pg 56 of 107



                             FIRST INTERIM APPLICATION TOTAL
                              TIME SUMMARY BY PROFESSIONAL
                      For the Period of February 26, 2018 through August 31, 2018

                                                 All Debtors

                                                                               Total
          Name               Position; Experience       Hourly Rate   Total
                                                                            Compensation
Howard N. Aronson            Partner; admitted in              $590   72.95    $43,040.50
                             1976.
Myron Greenspan              Partner; admitted in              $590    3.95          $2,330.50
                             1968.
Robert B. Golden             Partner; admitted in              $580   14.30          $8,294.00
                             1993.
Rosemarie Tofano             Partner; admitted in              $565   12.65          $7,147.25
                             1991.
Jeffrey M. Rollings          Associate; admitted in            $530   37.15         $19,689.50
                             1988.
Nancy D. Chapman             Associate; admitted in            $530      —                 —
                             1974.
Cathy Shore                  Associate; MBA;                   $530    0.80           $424.00
                             admitted in 1991.
Andrew F. Young              Associate; admitted in            $545   43.15         $23,516.75
                             1998.
Lindsey Leibowitz            Counsel; admitted in              $525    4.70          $2,467.50
                             2001.
Ira Stickler                 Counsel; admitted in              $530    0.80           $424.00
                             2007.
Eric Menist                  Law Clerk; 3 years                $290    3.30           $957.00
                             Law School.
Tetsuo Nakatsu               Paralegal; Ph.D.; 29              $275    0.40           $110.00
                             years.
Gina Cancellaro              Paralegal; 22 years.              $230    0.50           $115.00

Mary Meschi                  Paralegal; 48 years.              $230    0.20            $46.00
18-10509-shl   Doc 1627    Filed 09/02/20 Entered 09/02/20 17:55:40   Main Document
                                      Pg 57 of 107



Judy Hart                 Paralegal; 26 years.         $230   11.75      $2,702.50


Jill Weiss                Paralegal; 32 years.         $230    1.10       $253.00


Erin Casey                Paralegal; 5 years.          $225    3.90       $877.50


Total                                                $530.84 211.60    $112,325.50
                                                    (Blended
                                                 Hourly Rate)
18-10509-shl        Doc 1627    Filed 09/02/20 Entered 09/02/20 17:55:40        Main Document
                                           Pg 58 of 107




                              TIME SUMMARY BY PROFESSIONAL
                    For the Period of September 1, 2018 through December 31, 2018
                                          Firestar and Fantasy

                                                                     Total     Total
             Name              Position; Experience     Hourly Rate
                                                                     Hours Compensation
Howard N. Aronson              Partner; admitted in             $590  26.05  $ 15,369.50
                               1976.
Myron Greenspan                Partner; admitted in             $590       —               —
                               1968.
Robert B. Golden               Partner; admitted in             $580       —               —
                               1993.
Rosemarie Tofano               Partner; admitted in             $565       —               —
                               1991.
Jeffrey M. Rollings            Associate; admitted in           $530     13.5        $7,155.00
                               1988.
Nancy D. Chapman               Associate; admitted in           $530       —               —
                               1974.
Andrew F. Young                Associate; admitted in           $545      8.6        $4,687.00
                               1998.
Lindsey Leibowitz              Counsel; admitted in             $525       —               —
                               2001.
Tetsuo Nakatsu                 Paralegal.                       $275     0.20          $55.00


Gina Cancellaro                Paralegal.                       $230       —               —

Mary Meschi                    Paralegal.                       $230       —               —


Judy Hart                      Paralegal.                       $230      .70         $161.00


Jill Weiss                     Paralegal.                       $230     0.50         $115.00


Erin Casey                     Paralegal.                       $225     0.35          $78.75


Total                                                       $553.53      49.9       $27,621.25
                                                           (Blended
                                                        Hourly Rate)

                                                  6
18-10509-shl        Doc 1627    Filed 09/02/20 Entered 09/02/20 17:55:40        Main Document
                                           Pg 59 of 107



                              TIME SUMMARY BY PROFESSIONAL
                    For the Period of September 1, 2018 through December 31, 2018

                                                 Jaffe

                                                                     Total    Total
             Name              Position; Experience      Hourly Rate
                                                                     Hours Compensation
Howard N. Aronson              Partner; admitted in             $590  0.35      $206.50
                               1976.
Myron Greenspan                Partner; admitted in             $590       —            —
                               1968.
Robert B. Golden               Partner; admitted in             $580       —            —
                               1993.
Rosemarie Tofano               Partner; admitted in             $565       —            —
                               1991.
Jeffrey M. Rollings            Associate; admitted in           $530       —            —
                               1988.
Nancy D. Chapman               Associate; admitted in           $530       —            —
                               1974.
Andrew F. Young                Associate; admitted in           $545       —            —
                               1998.
Lindsey Leibowitz              Counsel; admitted in             $525       —            —
                               2001.
Tetsuo Nakatsu                 Paralegal.                       $230       —            —


Gina Cancellaro                Paralegal.                       $230       —            —

Mary Meschi                    Paralegal.                       $230       —            —


Judy Hart                      Paralegal.                       $230     0.35        $80.50


Jill Weiss                     Paralegal.                       $230       —            —


Erin Casey                     Paralegal.                       $225       —            —


Total                                                        $410.00     0.70       $287.00
                                                            (Blended
                                                         Hourly Rate)

                                                  7
18-10509-shl        Doc 1627    Filed 09/02/20 Entered 09/02/20 17:55:40         Main Document
                                           Pg 60 of 107



                           TIME SUMMARY BY PROFESSIONAL
                 For the Period of September 1, 2018 through November 30, 2018

                                             All Debtors

                                                                       Total    Total
             Name              Position; Experience     Hourly Rate
                                                                       Hours Compensation
Howard N. Aronson              Partner; admitted in               $590  26.4    $15,576.00
                               1976.
Myron Greenspan                Partner; admitted in               $590     —              —
                               1968.
Robert B. Golden               Partner; admitted in               $580     —              —
                               1993.
Rosemarie Tofano               Partner; admitted in               $565     —              —
                               1991.
Jeffrey M. Rollings            Associate; admitted in             $530    13.5      $7,155.00
                               1988.
Nancy D. Chapman               Associate; admitted in             $530     —              —
                               1974.
Andrew F. Young                Associate; admitted in             $545     8.6      $4,687.00
                               1998.
Lindsey Leibowitz              Counsel; admitted in               $525     —              —
                               2001.
Tetsuo Nakatsu                 Paralegal.                         $275    0.20        $55.00


Gina Cancellaro                Paralegal.                         $230     —              —

Mary Meschi                    Paralegal.                         $230     —              —


Judy Hart                      Paralegal.                         $230    1.05       $241.50


Jill Weiss                     Paralegal.                         $230    0.50       $115.00


Erin Casey                     Paralegal.                         $225    0.35        $78.75


Total                                                          $551.54    50.6     $27,908.28
                                                              (Blended
                                                           Hourly Rate)

                                                  8
18-10509-shl        Doc 1627    Filed 09/02/20 Entered 09/02/20 17:55:40        Main Document
                                           Pg 61 of 107



                               TIME SUMMARY BY PROFESSIONAL
                         For the Period of January 1, 2019 through April 30, 2019
                                               All Debtors

                                                                    Total    Total
             Name              Position; Experience     Hourly Rate
                                                                    Hours Compensation
Howard N. Aronson              Partner; admitted in            $600  10.45    $6270.00
                               1976.
Myron Greenspan                Partner; admitted in            $600        —               —
                               1968.
Robert B. Golden               Partner; admitted in            $580        —               —
                               1993.
Rosemarie Tofano               Partner; admitted in            $580        —               —
                               1991.
Jeffrey M. Rollings            Associate; admitted in          $540        —               —
                               1988.
Nancy D. Chapman               Associate; admitted in          $540        —               —
                               1974.
Andrew F. Young                Associate; admitted in          $555      5.25        $2913.75
                               1998.
Lindsey Leibowitz              Counsel; admitted in            $535        —               —
                               2001.
Tetsuo Nakatsu                 Paralegal.                      $280       1.1         $308.00

Gina Cancellaro                Paralegal.                      $235        —               —

Mary Meschi                    Paralegal.                      $245        —               —


Judy Hart                      Paralegal.                      $235      3.05         $716.75


Jill Weiss                     Paralegal.                      $235        —               —


Erin Casey                     Paralegal.                      $240        —               —


Total                                                       $514.28     19.85       $10,208.50
                                                           (Blended
                                                        Hourly Rate)
18-10509-shl       Doc 1627    Filed 09/02/20 Entered 09/02/20 17:55:40          Main Document
                                          Pg 62 of 107



                                           EXHIBIT D


                               Summary of Hours By Professional

                               TIME SUMMARY BY PROFESSIONAL
                         For the Period of May 1, 2019 through August 31, 2019

                                                All Debtors



                                                                   Total    Total
            Name              Position; Experience     Hourly Rate
                                                                   Hours Compensation
Howard N. Aronson             Partner; admitted in            $600  6.95    $4,170.00
                              1976.
Myron Greenspan               Partner; admitted in            $600      —                 —
                              1968.
Robert B. Golden              Partner; admitted in            $580      —                 —
                              1993.
Rosemarie Tofano              Partner; admitted in            $580     0.25          $145.00
                              1991.
Jeffrey M. Rollings           Associate; admitted in          $540      —                 —
                              1988.
Nancy D. Chapman              Associate; admitted in          $540      —                 —
                              1974.
Andrew F. Young               Associate; admitted in          $555     1.25          $693.75
                              1998.
Lindsey Leibowitz             Counsel; admitted in            $535      —                 —
                              2001.
Catherine Kynard              Paralegal.                      $235     0.50          $117.50


Gina Cancellaro               Paralegal.                      $235      —                 —


Mary Meschi                   Paralegal.                      $245     4.95         $1,188.00

Judy Hart                     Paralegal.                      $235     0.50          $117.50
18-10509-shl   Doc 1627    Filed 09/02/20 Entered 09/02/20 17:55:40   Main Document
                                      Pg 63 of 107



Jill Weiss                Paralegal.                  $235      —              —


Erin Casey                Paralegal.                  $240      —              —


Total                                              $432.07    14.40      $6,431.75
                                                  (Blended
                                               Hourly Rate)
18-10509-shl     Doc 1627       Filed 09/02/20 Entered 09/02/20 17:55:40          Main Document
                                           Pg 64 of 107



                             TIME SUMMARY BY PROFESSIONAL
                     For the Period of September 1, 2019 through March 31, 2020

                                        Firestar and Fantasy

                                                                     Total    Total
              Name              Position; Experience    Hourly Rate
                                                                     Hours Compensation
 Howard N. Aronson             Partner; admitted in             $600  2.25    $1,350.00
                               1976.
 Myron Greenspan               Partner; admitted in             $600        —               —
                               1968.
 Robert B. Golden              Partner; admitted in             $580        —               —
                               1993.
 Rosemarie Tofano              Partner; admitted in             $580        —               —
                               1991.
 Jeffrey M. Rollings           Associate; admitted in           $540        —               —
                               1988.
 Nancy D. Chapman              Associate; admitted in           $540        —               —
                               1974.
 Andrew F. Young               Associate; admitted in           $555        —               —
                               1998.
 Lindsey Leibowitz             Counsel; admitted in             $535        —               —
                               2001.
 Catherine Kynard              Paralegal.                       $235        —               —


 Gina Cancellaro               Paralegal.                       $235        —               —

 Mary Meschi                   Paralegal.                       $245        —               —


 Judy Hart                     Paralegal.                       $235        —               —


 Jill Weiss                    Paralegal.                       $235        —               —


 Erin Casey                    Paralegal.                       $240        —               —


 Total                                                          $600      2.25        $1,350.00
                                                            (Blended
                                                         Hourly Rate)
18-10509-shl   Doc 1627   Filed 09/02/20 Entered 09/02/20 17:55:40   Main Document
                                     Pg 65 of 107




        EXHIBIT E
18-10509-shl   Doc 1627   Filed 09/02/20 Entered 09/02/20 17:55:40   Main Document
                                     Pg 66 of 107
18-10509-shl   Doc 1627   Filed 09/02/20 Entered 09/02/20 17:55:40   Main Document
                                     Pg 67 of 107
18-10509-shl   Doc 1627   Filed 09/02/20 Entered 09/02/20 17:55:40   Main Document
                                     Pg 68 of 107
18-10509-shl   Doc 1627   Filed 09/02/20 Entered 09/02/20 17:55:40   Main Document
                                     Pg 69 of 107
18-10509-shl   Doc 1627   Filed 09/02/20 Entered 09/02/20 17:55:40   Main Document
                                     Pg 70 of 107
18-10509-shl   Doc 1627   Filed 09/02/20 Entered 09/02/20 17:55:40   Main Document
                                     Pg 71 of 107
18-10509-shl   Doc 1627   Filed 09/02/20 Entered 09/02/20 17:55:40   Main Document
                                     Pg 72 of 107
18-10509-shl   Doc 1627   Filed 09/02/20 Entered 09/02/20 17:55:40   Main Document
                                     Pg 73 of 107
18-10509-shl   Doc 1627   Filed 09/02/20 Entered 09/02/20 17:55:40   Main Document
                                     Pg 74 of 107
18-10509-shl   Doc 1627   Filed 09/02/20 Entered 09/02/20 17:55:40   Main Document
                                     Pg 75 of 107
18-10509-shl   Doc 1627   Filed 09/02/20 Entered 09/02/20 17:55:40   Main Document
                                     Pg 76 of 107
18-10509-shl   Doc 1627   Filed 09/02/20 Entered 09/02/20 17:55:40   Main Document
                                     Pg 77 of 107
18-10509-shl   Doc 1627   Filed 09/02/20 Entered 09/02/20 17:55:40   Main Document
                                     Pg 78 of 107
18-10509-shl   Doc 1627   Filed 09/02/20 Entered 09/02/20 17:55:40   Main Document
                                     Pg 79 of 107
18-10509-shl   Doc 1627   Filed 09/02/20 Entered 09/02/20 17:55:40   Main Document
                                     Pg 80 of 107
18-10509-shl   Doc 1627   Filed 09/02/20 Entered 09/02/20 17:55:40   Main Document
                                     Pg 81 of 107
Date: 05/23/2019                                        Detail Fee Transaction File List                                              Page: 1
              18-10509-shl         Doc 1627      Filed 09/02/20        Entered 09/02/20 17:55:40
                                                          LACKENBACH SIEGEL LLP
                                                                                                        Main Document
                                                              Pg 82 of 107
                         Trans                     Hours
Client                    Date   Tmkr     Rate     to Bill     Amount
Transaction Date 01/07/2019
FIRES.P010          01/07/2019    JH    235.00      0.50       117.50 PREPARATION OF LETTER TO CLIENT REPORTING OFFICE ACTION IN
                                                                      THE USPTO
                                                                      A. JAFFE, INC.
                                                                      RE: P010
FIRES.P010          01/07/2019   AFY    555.00      0.80       444.00 FIRES.P010 - US SER. NO.:15/035,130 - (FOR 'MAP' SYSTEM)
                                                                      ENTITLED: AUTOMATED SYSTEM AND METHOD FOR….' - RECEIVE,
                                                                      REVIEW PROSECUTION HISTORY, PCT REPORT AND RELATED
                                                                      MATTERS, AND PREPARE AND REPORT FIRST OFFICE ACTION AND
                                                                      NOTING DEADLINE.
                                                                      A. JAFFE, INC.
                                                                      RE: P010
Transaction Date 01/14/2019
FIRES.GEN           01/14/2019   AFY    555.00      0.80       444.00 PATENT ASSIGNMENT/RECORDATION MATTERS (COMBINED)
                                                                      ADDRESSING ERRORS IN DOCUMENTS FROM TRUSTEE/ET AL, AND
                                                                      REVIEW OF THE SAME.
                                                                      FIRESTAR DIAMOND, INC.
                                                                      RE: GENERAL
Transaction Date 01/16/2019
FIRES.GEN           01/16/2019    TN    280.00      0.40       112.00 DP025; FOLLOW AND COORDINATE
                                                                      FIRESTAR DIAMOND, INC.
                                                                      RE: GENERAL
Transaction Date 01/21/2019
FIRES.GEN           01/21/2019    TN    280.00      0.20        56.00 DP025; FOLLOW AND COORDINATE
                                                                      FIRESTAR DIAMOND, INC.
                                                                      RE: GENERAL
Transaction Date 01/22/2019
FIRES.GEN           01/22/2019   HNA                             0.00 WRITE-OFF PER HNA EMAIL OF 1/17 - SHORTAGE ON PAYMENT
                                                                      FIRESTAR DIAMOND, INC.
                                                                      RE: GENERAL
Transaction Date 01/23/2019
FIRES.GEN           01/23/2019   HNA    600.00      2.10      1,260.00 RE: IP REPRESENTATION
                                                                       RESEARCH AND COORDINATION WITH COUNSEL FOR NUNC PRO TUNC
                                                                       IP REPRESENTATION; CONFERENCE WITH D.T. RELATED TO
                                                                       DECLARATION, ORDER AND APPLICATION
                                                                       FIRESTAR DIAMOND, INC.
                                                                       RE: GENERAL
Transaction Date 02/05/2019
FIRES.P006JP        02/05/2019    JH    235.00      0.35        82.25 PREPARATION AND TRANSMITTAL OF LETTER TO CLIENT REPORTING
                                                                      REQUEST FOR EXAMINATION OF APPLICATION DUE IN JAPAN
                                                                      FIRESTAR DIAMOND, INC.
                                                                      RE: P006JP
Transaction Date 02/07/2019
FIRES.P006US        02/07/2019    JH    235.00      0.50       117.50 PREPARATION OF LETTER TO CLIENT REPORTING NOTICE OF
                                                                      ALLOWANCE IN THE USPTO
                                                                      FIRESTAR DIAMOND, INC.
                                                                      RE: FIRES.P006(US)
FIRES.P006US        02/07/2019   AFY    555.00      1.00       555.00 FIRES.P006US - EXPANDABLE BANGLE BRACELET ASSIGNED TO
                                                                      FIRESTAR DIAMOND, INC.; RECEIVE AND REPORT NOTICE OF
                                                                      ALLOWANCE TO R. LEVINE REGARDING THE SAME, AND REVIEW
                                                                      RELATED HISTORY.
                                                                      FIRESTAR DIAMOND, INC.
                                                                      RE: FIRES.P006(US)
Transaction Date 02/15/2019
FIRES.MAINT         02/15/2019    JH    235.00      0.35        82.25 FIRES.P006 FR - PREPARATION AND TRANSMITTAL OF LETTER TO
                                                                      CLIENT REPORTING ANNUITY DUE IN FRANCE.
                                                                      FIRESTAR DIAMOND, INC.
                                                                      RE: MAINTENANCE
Transaction Date 02/20/2019
FIRES.PAT           02/20/2019    JH    235.00      0.50        117.50 FIRES.DP007 DIV - PREPARATION OF LETTER TO CLIENT
                                                                       REPORTING OFFICE ACTION IN THE USPTO
                                                                       FIRESTAR DIAMOND, INC.
                                                                       RE: PATENT
FIRES.GEN           02/20/2019   HNA    600.00      2.65      1,590.00 RE: NINTH INTERIM FEE APPLICATION
                                                                       RESEARCH; PREPARE NINTH INTERIM FEE APPLICATION; VERIFY
                                                                       OVERSEAS BILLING ISSUES AND LAST PAYMENT SHORTFALL
                                                                       FIRESTAR DIAMOND, INC.
                                                                       RE: GENERAL
Transaction Date 03/02/2019
FIRES.GEN           03/02/2019   AFY    555.00      0.60       333.00 FIRES.DP007 - ENDLESS CUT DESIGN "A" VERSION - RECEIVE,
                                                                      REVIEW AND REPORT OFFICE ACTION REGARDING CLIENT'S OWN
                                                                      REFERENCE.
                                                                      FIRESTAR DIAMOND, INC.
                                                                      RE: GENERAL
Transaction Date 03/12/2019
FIRES.GEN           03/12/2019   HNA    600.00      0.45       270.00 RE: FEE APPLICATION QUERY
                                                                      RESEARCH AND RESPOND TO NINTH FEE APPLICATION QUERY;
                                                                      CONFERENCE WITH CG AND REVIEW GERMAN INVOICE; FILE NOTE
                                                                      FIRESTAR DIAMOND, INC.
                                                                      RE: GENERAL

HNA                                                                                                                Thursday 05/23/2019 3:11 pm
Date: 05/23/2019                                        Detail Fee Transaction File List                                                Page: 2
               18-10509-shl        Doc 1627      Filed 09/02/20        Entered 09/02/20 17:55:40
                                                          LACKENBACH SIEGEL LLP
                                                                                                         Main Document
                                                              Pg 83 of 107
                         Trans                     Hours
Client                    Date   Tmkr     Rate     to Bill     Amount
Transaction Date 03/13/2019
FIRES.GEN           03/13/2019    JH    235.00      0.35        82.25 FIRES.P006 UAE - PREPARATION AND TRANSMITTAL OF LETTER TO
                                                                      CLIENT REPORTING ANNUITY DUE IN THE UNITED ARAB EMIRATES.
                                                                      FIRESTAR DIAMOND, INC.
                                                                      RE: GENERAL
Transaction Date 03/25/2019
FIRES.GEN           03/25/2019   HNA    600.00      1.25       750.00 RE: BUDGET AND FINANCIAL ISSUE
                                                                      RECEIVE AND CONSIDER REQUEST FOR BUDGET AND BILLING
                                                                      INFORMATION; CONFERENCE WITH W. WILLIAMS; RESPOND;
                                                                      RESEARCH; FILE NOTES
                                                                      FIRESTAR DIAMOND, INC.
                                                                      RE: GENERAL
Transaction Date 04/01/2019
FIRES.P010          04/01/2019    JH    235.00      0.50       117.50 FIRES.P010 US - PREPARATION OF LETTER TO CLIENT REPORTING
                                                                      OFFICE ACTION IN THE USPTO
                                                                      A. JAFFE, INC.
                                                                      RE: P010
Transaction Date 04/03/2019
FIRES.P006US        04/03/2019    JH    235.00                 350.00 PREPARATION AND PAYMENT OF ISSUE FEE IN THE USPTO (FLAT
                                                                      FEE: $350)
                                                                      FIRESTAR DIAMOND, INC.
                                                                      RE: FIRES.P006(US)
FIRES.P006US        04/03/2019   AFY    555.00      0.65       360.75 FIRES.P006US FURTHER TO R'S INSTRUCTION, FINAL REVIEW AND
                                                                      EXECUTION OF ISSUE FEE.

                                                                      ***AY REVIEW COULD BE PARAD??.GEN CHECK IT OUT ON THE
                                                                      PINKS.
                                                                      FIRESTAR DIAMOND, INC.
                                                                      RE: FIRES.P006(US)
FIRES.P006JP        04/03/2019   AFY    555.00      0.70       388.50 FIRES.P006JP JAPAN FINAL REVIEW AND FINAL
                                                                      INSTRUCTIONS/REMINDER TO RL/SS RE. REQUIREMENT TO REQUEST
                                                                      EXAMINATION TO PREVENT ABANDONMENT, TRANSMISSION OF FINAL
                                                                      REMINDER AND UPDATE RECORDS.

                                                                        **REVIEW COULD BE PARAD.GEN?? CHECK IT OUT, BUT NOT YET
                                                                        ASSIGNED FLAG FOR CHANGE AT INVOICE ETC. ETC. .
                                                                        FIRESTAR DIAMOND, INC.
                                                                        RE: P006JP
Transaction Date 04/05/2019
FIRES.GEN           04/05/2019   AFY    555.00      0.40       222.00 FIRES.P006-IN EXPANDABLE BANGLE BRACELET MATTER - PREPARE
                                                                      AND TRANSMISSION OF FINAL NOTICE REMINDER TO RL.
                                                                      INSTRUCTION TO STAFF AND IN AGENT REGARDING THE SAME.
                                                                      FIRESTAR DIAMOND, INC.
                                                                      RE: GENERAL
FIRES.P006JP        04/05/2019    TN    280.00      0.20        56.00 FOLLOW AND COORDINATE
                                                                      FIRESTAR DIAMOND, INC.
                                                                      RE: P006JP
Transaction Date 04/09/2019
FIRES.P006JP        04/09/2019    TN    280.00      0.20        56.00 FOLLOW AND COORDINATE
                                                                      FIRESTAR DIAMOND, INC.
                                                                      RE: P006JP
Transaction Date 04/12/2019
FIRES.DP027         04/12/2019    JH    235.00                 300.00 PREPARATION OF LETTER TO CLIENT REPORTING NOTICE OF
                                                                      ALLOWANCE IN THE USPTO (FLAT FEE: $300)
                                                                      FIRESTAR DIAMOND, INC.
                                                                      RE: DP027
FIRES.DP026         04/12/2019    JH    235.00                 300.00 PREPARATION OF LETTER TO CLIENT REPORTING NOTICE OF
                                                                      ALLOWANCE IN THE USPTO (FLAT FEE: $300)
                                                                      FIRESTAR DIAMOND, INC.
                                                                      RE: DP026
Transaction Date 04/17/2019
FIRES.GEN           04/17/2019   HNA    600.00      1.15       690.00 RE: TENTH FEE STATEMENT
                                                                      RESEARCH AND PREPARATION OF TENTH FEE AND EXPENSE REQUEST;
                                                                      CONFERENCE WITH E.C.; FILE NOTES
                                                                      FIRESTAR DIAMOND, INC.
                                                                      RE: GENERAL
Transaction Date 04/23/2019
FIRES.GEN           04/23/2019   AFY    555.00      0.30       166.50 FIRES.DP028 - SIDE STONES FOR 12-IN-1 STONE ARRANGEMENT
                                                                      ISSUED AS US D818,868, DIVISIONAL FILING; PROGRAM REVIEW
                                                                      WITH HNA, SIDE AND DIVISIONAL FILING MATTERS
                                                                      FIRESTAR DIAMOND, INC.
                                                                      RE: GENERAL
Transaction Date 04/24/2019
FIRES.GEN           04/24/2019   HNA    600.00      2.85      1,710.00 RE: FANTASY ROYALTY ANALYSIS
                                                                       RESEARCH HISTORY OF BK TOUCH-SET DIAMOND REVIEW FOR
                                                                       CLIENT; REVIEW AND REPORT (SUBSTANTIVE) TO R. LEVINE; FILE
                                                                       NOTES
                                                                       FIRESTAR DIAMOND, INC.
                                                                       RE: GENERAL


HNA                                                                                                                  Thursday 05/23/2019 3:11 pm
Date: 05/23/2019                                          Detail Fee Transaction File List                                           Page: 3
              18-10509-shl         Doc 1627        Filed 09/02/20        Entered 09/02/20 17:55:40
                                                            LACKENBACH SIEGEL LLP
                                                                                                           Main Document
                                                                Pg 84 of 107
                         Trans                       Hours
Client                    Date   Tmkr      Rate      to Bill     Amount
Transaction Date 04/25/2019
FIRES.GEN           04/25/2019    TN    280.00        0.10        28.00 FIRES.P006 FOLLOW AND COORDINATE
                                                                        FIRESTAR DIAMOND, INC.
                                                                        RE: GENERAL

                                                               GRAND TOTALS

                                        Billable     19.85     11,158.50




HNA                                                                                                               Thursday 05/23/2019 3:11 pm
Date: 05/23/2019                                        Detail Fee Transaction File List                                              Page: 1
              18-10509-shl         Doc 1627      Filed 09/02/20        Entered 09/02/20 17:55:40
                                                          LACKENBACH SIEGEL LLP
                                                                                                        Main Document
                                                              Pg 85 of 107
                         Trans                     Hours
Client                    Date   Tmkr     Rate     to Bill     Amount
Transaction Date 01/07/2019
FIRES.P010          01/07/2019    JH    235.00      0.50       117.50 PREPARATION OF LETTER TO CLIENT REPORTING OFFICE ACTION IN
                                                                      THE USPTO
                                                                      A. JAFFE, INC.
                                                                      RE: P010
FIRES.P010          01/07/2019   AFY    555.00      0.80       444.00 FIRES.P010 - US SER. NO.:15/035,130 - (FOR 'MAP' SYSTEM)
                                                                      ENTITLED: AUTOMATED SYSTEM AND METHOD FOR….' - RECEIVE,
                                                                      REVIEW PROSECUTION HISTORY, PCT REPORT AND RELATED
                                                                      MATTERS, AND PREPARE AND REPORT FIRST OFFICE ACTION AND
                                                                      NOTING DEADLINE.
                                                                      A. JAFFE, INC.
                                                                      RE: P010
Transaction Date 01/14/2019
FIRES.GEN           01/14/2019   AFY    555.00      0.80       444.00 PATENT ASSIGNMENT/RECORDATION MATTERS (COMBINED)
                                                                      ADDRESSING ERRORS IN DOCUMENTS FROM TRUSTEE/ET AL, AND
                                                                      REVIEW OF THE SAME.
                                                                      FIRESTAR DIAMOND, INC.
                                                                      RE: GENERAL
Transaction Date 01/16/2019
FIRES.GEN           01/16/2019    TN    280.00      0.40       112.00 DP025; FOLLOW AND COORDINATE
                                                                      FIRESTAR DIAMOND, INC.
                                                                      RE: GENERAL
Transaction Date 01/21/2019
FIRES.GEN           01/21/2019    TN    280.00      0.20        56.00 DP025; FOLLOW AND COORDINATE
                                                                      FIRESTAR DIAMOND, INC.
                                                                      RE: GENERAL
Transaction Date 01/22/2019
FIRES.GEN           01/22/2019   HNA                             0.00 WRITE-OFF PER HNA EMAIL OF 1/17 - SHORTAGE ON PAYMENT
                                                                      FIRESTAR DIAMOND, INC.
                                                                      RE: GENERAL
Transaction Date 01/23/2019
FIRES.GEN           01/23/2019   HNA    600.00      2.10      1,260.00 RE: IP REPRESENTATION
                                                                       RESEARCH AND COORDINATION WITH COUNSEL FOR NUNC PRO TUNC
                                                                       IP REPRESENTATION; CONFERENCE WITH D.T. RELATED TO
                                                                       DECLARATION, ORDER AND APPLICATION
                                                                       FIRESTAR DIAMOND, INC.
                                                                       RE: GENERAL
Transaction Date 02/05/2019
FIRES.P006JP        02/05/2019    JH    235.00      0.35        82.25 PREPARATION AND TRANSMITTAL OF LETTER TO CLIENT REPORTING
                                                                      REQUEST FOR EXAMINATION OF APPLICATION DUE IN JAPAN
                                                                      FIRESTAR DIAMOND, INC.
                                                                      RE: P006JP
Transaction Date 02/07/2019
FIRES.P006US        02/07/2019    JH    235.00      0.50       117.50 PREPARATION OF LETTER TO CLIENT REPORTING NOTICE OF
                                                                      ALLOWANCE IN THE USPTO
                                                                      FIRESTAR DIAMOND, INC.
                                                                      RE: FIRES.P006(US)
FIRES.P006US        02/07/2019   AFY    555.00      1.00       555.00 FIRES.P006US - EXPANDABLE BANGLE BRACELET ASSIGNED TO
                                                                      FIRESTAR DIAMOND, INC.; RECEIVE AND REPORT NOTICE OF
                                                                      ALLOWANCE TO R. LEVINE REGARDING THE SAME, AND REVIEW
                                                                      RELATED HISTORY.
                                                                      FIRESTAR DIAMOND, INC.
                                                                      RE: FIRES.P006(US)
Transaction Date 02/15/2019
FIRES.MAINT         02/15/2019    JH    235.00      0.35        82.25 FIRES.P006 FR - PREPARATION AND TRANSMITTAL OF LETTER TO
                                                                      CLIENT REPORTING ANNUITY DUE IN FRANCE.
                                                                      FIRESTAR DIAMOND, INC.
                                                                      RE: MAINTENANCE
Transaction Date 02/20/2019
FIRES.PAT           02/20/2019    JH    235.00      0.50        117.50 FIRES.DP007 DIV - PREPARATION OF LETTER TO CLIENT
                                                                       REPORTING OFFICE ACTION IN THE USPTO
                                                                       FIRESTAR DIAMOND, INC.
                                                                       RE: PATENT
FIRES.GEN           02/20/2019   HNA    600.00      2.65      1,590.00 RE: NINTH INTERIM FEE APPLICATION
                                                                       RESEARCH; PREPARE NINTH INTERIM FEE APPLICATION; VERIFY
                                                                       OVERSEAS BILLING ISSUES AND LAST PAYMENT SHORTFALL
                                                                       FIRESTAR DIAMOND, INC.
                                                                       RE: GENERAL
Transaction Date 03/02/2019
FIRES.GEN           03/02/2019   AFY    555.00      0.60       333.00 FIRES.DP007 - ENDLESS CUT DESIGN "A" VERSION - RECEIVE,
                                                                      REVIEW AND REPORT OFFICE ACTION REGARDING CLIENT'S OWN
                                                                      REFERENCE.
                                                                      FIRESTAR DIAMOND, INC.
                                                                      RE: GENERAL
Transaction Date 03/12/2019
FIRES.GEN           03/12/2019   HNA    600.00      0.45       270.00 RE: FEE APPLICATION QUERY
                                                                      RESEARCH AND RESPOND TO NINTH FEE APPLICATION QUERY;
                                                                      CONFERENCE WITH CG AND REVIEW GERMAN INVOICE; FILE NOTE
                                                                      FIRESTAR DIAMOND, INC.
                                                                      RE: GENERAL

HNA                                                                                                                Thursday 05/23/2019 3:11 pm
Date: 05/23/2019                                        Detail Fee Transaction File List                                                Page: 2
               18-10509-shl        Doc 1627      Filed 09/02/20        Entered 09/02/20 17:55:40
                                                          LACKENBACH SIEGEL LLP
                                                                                                         Main Document
                                                              Pg 86 of 107
                         Trans                     Hours
Client                    Date   Tmkr     Rate     to Bill     Amount
Transaction Date 03/13/2019
FIRES.GEN           03/13/2019    JH    235.00      0.35        82.25 FIRES.P006 UAE - PREPARATION AND TRANSMITTAL OF LETTER TO
                                                                      CLIENT REPORTING ANNUITY DUE IN THE UNITED ARAB EMIRATES.
                                                                      FIRESTAR DIAMOND, INC.
                                                                      RE: GENERAL
Transaction Date 03/25/2019
FIRES.GEN           03/25/2019   HNA    600.00      1.25       750.00 RE: BUDGET AND FINANCIAL ISSUE
                                                                      RECEIVE AND CONSIDER REQUEST FOR BUDGET AND BILLING
                                                                      INFORMATION; CONFERENCE WITH W. WILLIAMS; RESPOND;
                                                                      RESEARCH; FILE NOTES
                                                                      FIRESTAR DIAMOND, INC.
                                                                      RE: GENERAL
Transaction Date 04/01/2019
FIRES.P010          04/01/2019    JH    235.00      0.50       117.50 FIRES.P010 US - PREPARATION OF LETTER TO CLIENT REPORTING
                                                                      OFFICE ACTION IN THE USPTO
                                                                      A. JAFFE, INC.
                                                                      RE: P010
Transaction Date 04/03/2019
FIRES.P006US        04/03/2019    JH    235.00                 350.00 PREPARATION AND PAYMENT OF ISSUE FEE IN THE USPTO (FLAT
                                                                      FEE: $350)
                                                                      FIRESTAR DIAMOND, INC.
                                                                      RE: FIRES.P006(US)
FIRES.P006US        04/03/2019   AFY    555.00      0.65       360.75 FIRES.P006US FURTHER TO R'S INSTRUCTION, FINAL REVIEW AND
                                                                      EXECUTION OF ISSUE FEE.

                                                                      ***AY REVIEW COULD BE PARAD??.GEN CHECK IT OUT ON THE
                                                                      PINKS.
                                                                      FIRESTAR DIAMOND, INC.
                                                                      RE: FIRES.P006(US)
FIRES.P006JP        04/03/2019   AFY    555.00      0.70       388.50 FIRES.P006JP JAPAN FINAL REVIEW AND FINAL
                                                                      INSTRUCTIONS/REMINDER TO RL/SS RE. REQUIREMENT TO REQUEST
                                                                      EXAMINATION TO PREVENT ABANDONMENT, TRANSMISSION OF FINAL
                                                                      REMINDER AND UPDATE RECORDS.

                                                                        **REVIEW COULD BE PARAD.GEN?? CHECK IT OUT, BUT NOT YET
                                                                        ASSIGNED FLAG FOR CHANGE AT INVOICE ETC. ETC. .
                                                                        FIRESTAR DIAMOND, INC.
                                                                        RE: P006JP
Transaction Date 04/05/2019
FIRES.GEN           04/05/2019   AFY    555.00      0.40       222.00 FIRES.P006-IN EXPANDABLE BANGLE BRACELET MATTER - PREPARE
                                                                      AND TRANSMISSION OF FINAL NOTICE REMINDER TO RL.
                                                                      INSTRUCTION TO STAFF AND IN AGENT REGARDING THE SAME.
                                                                      FIRESTAR DIAMOND, INC.
                                                                      RE: GENERAL
FIRES.P006JP        04/05/2019    TN    280.00      0.20        56.00 FOLLOW AND COORDINATE
                                                                      FIRESTAR DIAMOND, INC.
                                                                      RE: P006JP
Transaction Date 04/09/2019
FIRES.P006JP        04/09/2019    TN    280.00      0.20        56.00 FOLLOW AND COORDINATE
                                                                      FIRESTAR DIAMOND, INC.
                                                                      RE: P006JP
Transaction Date 04/12/2019
FIRES.DP027         04/12/2019    JH    235.00                 300.00 PREPARATION OF LETTER TO CLIENT REPORTING NOTICE OF
                                                                      ALLOWANCE IN THE USPTO (FLAT FEE: $300)
                                                                      FIRESTAR DIAMOND, INC.
                                                                      RE: DP027
FIRES.DP026         04/12/2019    JH    235.00                 300.00 PREPARATION OF LETTER TO CLIENT REPORTING NOTICE OF
                                                                      ALLOWANCE IN THE USPTO (FLAT FEE: $300)
                                                                      FIRESTAR DIAMOND, INC.
                                                                      RE: DP026
Transaction Date 04/17/2019
FIRES.GEN           04/17/2019   HNA    600.00      1.15       690.00 RE: TENTH FEE STATEMENT
                                                                      RESEARCH AND PREPARATION OF TENTH FEE AND EXPENSE REQUEST;
                                                                      CONFERENCE WITH E.C.; FILE NOTES
                                                                      FIRESTAR DIAMOND, INC.
                                                                      RE: GENERAL
Transaction Date 04/23/2019
FIRES.GEN           04/23/2019   AFY    555.00      0.30       166.50 FIRES.DP028 - SIDE STONES FOR 12-IN-1 STONE ARRANGEMENT
                                                                      ISSUED AS US D818,868, DIVISIONAL FILING; PROGRAM REVIEW
                                                                      WITH HNA, SIDE AND DIVISIONAL FILING MATTERS
                                                                      FIRESTAR DIAMOND, INC.
                                                                      RE: GENERAL
Transaction Date 04/24/2019
FIRES.GEN           04/24/2019   HNA    600.00      2.85      1,710.00 RE: FANTASY ROYALTY ANALYSIS
                                                                       RESEARCH HISTORY OF BK TOUCH-SET DIAMOND REVIEW FOR
                                                                       CLIENT; REVIEW AND REPORT (SUBSTANTIVE) TO R. LEVINE; FILE
                                                                       NOTES
                                                                       FIRESTAR DIAMOND, INC.
                                                                       RE: GENERAL


HNA                                                                                                                  Thursday 05/23/2019 3:11 pm
Date: 05/23/2019                                          Detail Fee Transaction File List                                           Page: 3
              18-10509-shl         Doc 1627        Filed 09/02/20        Entered 09/02/20 17:55:40
                                                            LACKENBACH SIEGEL LLP
                                                                                                           Main Document
                                                                Pg 87 of 107
                         Trans                       Hours
Client                    Date   Tmkr      Rate      to Bill     Amount
Transaction Date 04/25/2019
FIRES.GEN           04/25/2019    TN    280.00        0.10        28.00 FIRES.P006 FOLLOW AND COORDINATE
                                                                        FIRESTAR DIAMOND, INC.
                                                                        RE: GENERAL

                                                               GRAND TOTALS

                                        Billable     19.85     11,158.50




HNA                                                                                                               Thursday 05/23/2019 3:11 pm
Date: 04/06/2020                                             Detail Transaction File List                                       Page: 1
              18-10509-shl                 Doc 1627     FiledLACKENBACH
                                                               09/02/20SIEGEL    Entered
                                                                                     LLP
                                                                                          09/02/20 17:55:40           Main Document
                                                                       Pg 90 of 107
                        Trans                 Hours
Client                   Date     Tmkr        to Bill     Amount
Transaction Date 09/12/2019
FIRES.BANK         09/12/2019     HNA          0.65       390.00 RE: BUDGET PLAN UPDATE
                                                                 UPDATE BUDGET PLANS FOR SEPTEMBER 1 - DECEMBER 31, 2019; DOCKET
                                                                 REVIEW; CONFERENCE MAM; REPORT THROUGH JW
                                                                 FIRESTAR DIAMOND, INC.
                                                                 RE: BANKRUPTCY
FIRES.BANK         09/12/2019     HNA          0.50       300.00 RE: THIRTEENTH INTERIM FEE APPLICATION
                                                                 RESEARCH AND PREPARE THIRTEENTH FEE APPLICATION
                                                                 FIRESTAR DIAMOND, INC.
                                                                 RE: BANKRUPTCY
Transaction Date 09/16/2019
FIRES.BANK         09/16/2019     HNA          0.25       150.00 RE: 4TH FEE APPLICATION
                                                                 PREPARATION; RESEARCH; CONFERENCE WITH BANKRUPTCY COUNSEL
                                                                 FIRESTAR DIAMOND, INC.
                                                                 RE: BANKRUPTCY
Transaction Date 10/01/2019
FIRES.BANK         10/01/2019     HNA          0.65       390.00 RE: FOURTH FEE APPLICATION
                                                                 REVIEW AND APPROVE FOURTH FEE APPLICATION BASED ON COUNSEL DRAFT;
                                                                 AUTHORIZE SUBMISSION TO J&B; FILE NOTES
                                                                 FIRESTAR DIAMOND, INC.
                                                                 RE: BANKRUPTCY
Transaction Date 10/25/2019
FIRES.BANK         10/25/2019     HNA          0.20       120.00 RE: FOURTH FEE APPLICATION
                                                                 COORDINATE FIING WITH DOUG T. AND WILLIAM W.; FILE NOTES
                                                                 FIRESTAR DIAMOND, INC.
                                                                 RE: BANKRUPTCY
Transaction Date 11/01/2019
FIRES.BANK         11/01/2019     HNA                     262.50 RE: 4TH FEE APPLICATION
                                                                 INVOICE NO. 29289 - NOVEMBER 6, 2019 OF DOUGLAS TABACHNIK -
                                                                 BANKRUPTCY COUNSEL FOR 4TH FEE APPLICATION
                                                                 FIRESTAR DIAMOND, INC.
                                                                 RE: BANKRUPTCY
Transaction Date 12/05/2019
FIRES.BANK         12/05/2019     HNA                     507.00 RE: BANKRUPTCY COUNSEL INVOICE
                                                                 BANKRUPTCY COUNSEL - TABACHNIK - INVOICE #29236 - OCTOBER 3, 2019
                                                                 FOR 4TH FEE APPLICATION SERVICES
                                                                 FIRESTAR DIAMOND, INC.
                                                                 RE: BANKRUPTCY

                                                                    GRAND TOTALS

                                Billable       2.25      2,119.50




HNA                                                                                                                      Monday 04/06/2020 4:22 pm
18-10509-shl   Doc 1627   Filed 09/02/20 Entered 09/02/20 17:55:40   Main Document
                                     Pg 91 of 107




        EXHIBIT F
18-10509-shl   Doc 1627   Filed 09/02/20 Entered 09/02/20 17:55:40             Main Document
                                     Pg 92 of 107



                                     EXPENSE SUMMARY
                   For the Period of February 26, 2018 through March 31, 2018

                                           All Debtors

                            Disbursements                                         Amount
      Government Filing Fees                                                        $325.00
      Photocopies, Specimen Acquisition                                              $39.63
      Patent Draftsman Charges                                                      $448.00
      Foreign Law Firm Invoices                                                      $52.50
      Total Disbursements                                                           $865.13


                                     EXPENSE SUMMARY
                      For the Period of April 1, 2018 through April 30, 2018

                                           All Debtors

                            Disbursements                                         Amount
      Government Filing Fees                                                       $3,045.00
      Photocopies, Specimen Acquisition                                               $39.63
      Patent Draftsman Charges                                                            —
      Foreign Law Firm Invoices                                                    $4,298.96
      Total Disbursements                                                          $7,383.59

                                    EXPENSE SUMMARY
                      For the Period of May 1, 2018 through May 31, 2018

                                           All Debtors

                            Disbursements                                         Amount
      Government Filing Fees                                                       $1,990.00
      Photocopies, Specimen Acquisition                                               $29.10
      Patent Draftsman Charges                                                     $1,876.00
      Foreign Law Firm Invoices                                                    $2,895.71
      Total Disbursements                                                          $6,790.81
18-10509-shl   Doc 1627   Filed 09/02/20 Entered 09/02/20 17:55:40            Main Document
                                     Pg 93 of 107



                                    EXPENSE SUMMARY
                      For the Period of June 1, 2018 through June 14, 2018

                                          All Debtors

                            Disbursements                                        Amount
      Government Filing Fees                                                             —
      Photocopies, Specimen Acquisition                                              $72.41
      Patent Draftsman Charges                                                           —
      Foreign Law Firm Invoices                                                          —
      Total Disbursements                                                            $72.41


                                    EXPENSE SUMMARY
                      For the Period of June 15, 2018 through July 31, 2018

                                          All Debtors

                            Disbursements                                        Amount
      Government Filing Fees                                                             —
      Photocopies, Specimen Acquisition                                                  —
      Patent Draftsman Charges                                                           —
      Foreign Law Firm Invoices                                                     $443.70
      Total Disbursements                                                           $443.70

                                    EXPENSE SUMMARY
                    For the Period of August 1, 2018 through August 31, 2018

                                          All Debtors

                            Disbursements                                        Amount
      Government Filing Fees                                                        $119.97
      Photocopies, Specimen Acquisition                                                  —
      Patent Draftsman Charges                                                           —
      Foreign Law Firm Invoices                                                   $2,771.73
      Total Disbursements                                                         $2,891.70
18-10509-shl   Doc 1627   Filed 09/02/20 Entered 09/02/20 17:55:40         Main Document
                                     Pg 94 of 107



                          FIRST INTERIM APPLICATION TOTAL
                                     EXPENSE SUMMARY
                   For the Period of February 26, 2018 through August 31, 2018

                                          All Debtors

                            Disbursements                                        Amount
      Government Filing Fees                                                       $5,479.97
      Photocopies, Specimen Acquisition                                              $180.77
      Patent Draftsman Charges                                                     $2,324.00
      Foreign Law Firm Invoices                                                   $10,462.60
      Total Disbursements                                                         $18,447.34
18-10509-shl   Doc 1627    Filed 09/02/20 Entered 09/02/20 17:55:40        Main Document
                                      Pg 95 of 107




                                   EXPENSE SUMMARY
               For the Period of September 1, 2018 through December 31, 2018
                                     Firestar and Fantasy

                          Disbursements                                        Amount
Government Filing Fees                                                              $184.92
Photocopies, Specimen Acquisition                                                        —
Patent Draftsman Charges                                                                 —
Foreign Law Firm Invoices                                                          $2405.25
Total Disbursements                                                                $2590.17

                                   EXPENSE SUMMARY
               For the Period of September 1, 2018 through December 31, 2018

                                           Jaffe

                          Disbursements                                        Amount
Government Filing Fees                                                                  $83.94
Photocopies, Specimen Acquisition                                                           —
Patent Draftsman Charges                                                                    —
Foreign Law Firm Invoices                                                                   —
Total Disbursements                                                                     $83.94

                                   EXPENSE SUMMARY
               For the Period of September 1, 2018 through December 31, 2018

                                       All Debtors

                          Disbursements                                        Amount
Government Filing Fees                                                              $268.86
Photocopies, Specimen Acquisition                                                        —
Patent Draftsman Charges                                                                 —
Foreign Law Firm Invoices                                                          $2405.25
Total Disbursements                                                                $2674.11




                                            9
18-10509-shl   Doc 1627   Filed 09/02/20 Entered 09/02/20 17:55:40          Main Document
                                     Pg 96 of 107



                          THIRD INTERIM APPLICATION TOTAL
                                     EXPENSE SUMMARY
                     For the Period of January 1, 2019 through April 30, 2019

                                           All Debtors

                            Disbursements                                       Amount
      Filing Fees                                                                 $1,000.00
      Photocopies, Specimen Acquisition                                                  —
      Patent Draftsman Charges                                                           —
      Law Firm Invoices                                                          $10,194.95
      Total Disbursements                                                        $11,194.95
18-10509-shl   Doc 1627   Filed 09/02/20 Entered 09/02/20 17:55:40           Main Document
                                     Pg 97 of 107



                         THIRD INTERIM APPLICATION TOTAL
                                    EXPENSE SUMMARY
                     For the Period of May 1, 2019 through August 31, 2019

                                          All Debtors

                            Disbursements                                       Amount
      Filing Fees                                                                       —
      Photocopies, Specimen Acquisition                                                 —
      Patent Draftsman Charges                                                          —
      Law Firm Invoices                                                          $3,489.91
      Total Disbursements                                                        $3,489.91
18-10509-shl   Doc 1627    Filed 09/02/20 Entered 09/02/20 17:55:40          Main Document
                                      Pg 98 of 107



                                  EXPENSE SUMMARY
                For the Period of September 1, 2019 through March 31, 2020

                                       All Debtors

                          Disbursements                                      Amount
 Filing Fees                                                                            —
 Photocopies, Specimen Acquisition                                                      —
 Patent Draftsman Charges                                                               —
 Law Firm Invoices                                                               $2,119.50
 Total Disbursements                                                             $2,119.50
18-10509-shl   Doc 1627   Filed 09/02/20 Entered 09/02/20 17:55:40   Main Document
                                     Pg 99 of 107




        EXHIBIT G
18-10509-shl   Doc 1627   Filed 09/02/20 Entered 09/02/20 17:55:40   Main Document
                                    Pg 100 of 107
18-10509-shl   Doc 1627   Filed 09/02/20 Entered 09/02/20 17:55:40   Main Document
                                    Pg 101 of 107
18-10509-shl   Doc 1627   Filed 09/02/20 Entered 09/02/20 17:55:40   Main Document
                                    Pg 102 of 107
18-10509-shl   Doc 1627   Filed 09/02/20 Entered 09/02/20 17:55:40   Main Document
                                    Pg 103 of 107
Date: 05/23/2019                                          Detail Cost Transaction File List                                                 Page: 1
              18-10509-shl         Doc 1627        Filed 09/02/20         Entered 09/02/20 17:55:40
                                                            LACKENBACH SIEGEL LLP
                                                                                                              Main Document
                                                               Pg 105 of 107
                         Trans
Client                    Date   Tmkr      Rate         Amount
Transaction Date 01/08/2019
FIRES.P006DE        01/08/2019   HNA                    783.12 FOREIGN ASSOCIATE CHARGES IN GERMANY FOR PROFESSIONAL SERVICES
                                                               RENDERED BY FOREIGN AGENT IN CONNECTION WITH PAYMENT OF 4 - 6TH YEAR
                                                               RENEWAL FEE, OFFICIAL FEES, INVOICE NO. 109180558 DATED DECEMBER 19,
                                                               2018.
                                                               FIRESTAR JEWELRY INC.
                                                               RE: FIRES.P006(DE)
Transaction Date 02/05/2019
FIRES.GEN           02/05/2019   HNA                   4,475.54 RE: NINTH INTERIM FEE APPLN.
                                                                INVOICE NO. 28893, DATED FEBRUARY 4, 2019 - BANKRUPTCY COUNSEL
                                                                TABACHNIK FOR CONFLICT ISSUES AND CONNECTION DISCLOSURE FILINGS
                                                                FIRESTAR DIAMOND, INC.
                                                                RE: GENERAL
Transaction Date 03/05/2019
FIRES.GEN           03/05/2019   HNA                   1,304.60 RE: FINANCIAL FILING
                                                                INVOICE #28978 OF MARCH 4, 2019 FOR INTERIM FEE APPLICATION SERVICES
                                                                OF BANKRUPTCY COUNSEL TABACHNIK
                                                                FIRESTAR DIAMOND, INC.
                                                                RE: GENERAL
Transaction Date 03/07/2019
FIRES.P006FR        03/07/2019   HNA                    439.51 FIRES.P006 FR - FOREIGN ASSOCIATE CHARGES IN FRANCE FOR
                                                               PROFESSIONAL SERVICES RENDERED BY FOREIGN AGENT IN CONNECTION WITH
                                                               PAYMENT OF ANNUITY, INVOICE NO. 67555 DATED FEBRUARY 28, 2019
                                                               FIRESTAR JEWELRY INC.
                                                               RE: FIRES.P006(FR)
Transaction Date 04/03/2019
FIRES.P006US        04/03/2019   HNA                   1,000.00 GOVERNMENT ISSUE FEE PAYMENT IN THE USPTO
                                                                FIRESTAR DIAMOND, INC.
                                                                RE: FIRES.P006(US)
Transaction Date 04/17/2019
FIRES.MAINT         04/17/2019   HNA                    198.00 FIRES.P006 CN - FOREIGN ASSOCIATE CHARGES IN CHINA FOR PROFESSIONAL
                                                               SERVICES RENDERED BY FOREIGN AGENT IN CONNECTION WITH PAYMENT OF
                                                               ANNUITY, GOVERNMENT FEE, INVOICE NO. P1904102 DATED APRIL 10, 2019.
                                                               FIRESTAR DIAMOND, INC.
                                                               RE: MAINTENANCE
Transaction Date 04/18/2019
FIRES.PAT           04/18/2019   HNA                    302.38 FIRES.P006 UAE - FOREIGN ASSOCIATE CHARGES IN THE UNITED ARAB
                                                               EMIRATES FOR PROFESSIONAL SERVICES RENDERED BY FOREIGN AGENT IN
                                                               CONNECTION WITH PAYMENT OF 4TH ANNUITY, OFFICIAL CHARGES, INVOICE
                                                               NO. 2019/4/4009 DATED APRIL 9, 2019.
                                                               FIRESTAR DIAMOND, INC.
                                                               RE: PATENT
Transaction Date 04/30/2019
FIRES.PAT           04/30/2019   HNA                   2,046.80 FIRES.DP006 JP - FOREIGN ASSOCIATE CHARGES IN JAPAN FOR
                                                                PROFESSIONAL SERVICES RENDERED BY FOREIGN AGENT IN CONNECTION WITH
                                                                FILING REQUEST FOR EXAMINATION, OFFICIAL FEES, INVOICE NO. G-1906350
                                                                DATED APRIL 16, 2019.
                                                                FIRESTAR DIAMOND, INC.
                                                                RE: PATENT
FIRES.PAT           04/30/2019   HNA                     645.00 FIRES.DP006 IN - FOREIGN ASSOCIATE CHARGES IN INDIA FOR
                                                                PROFESSIONAL SERVICES RENDERED BY FOREIGN AGENT IN CONNECTION WITH
                                                                FILING REQUEST FOR EXAMINATION, OFFICIAL FEES, INVOICE NO. 1919403
                                                                DATED APRIL 16, 2019.
                                                                FIRESTAR DIAMOND, INC.
                                                                RE: PATENT

                                                                  GRAND TOTALS

                                        Billable      11,194.95




HNA                                                                                                                      Thursday 05/23/2019 3:12 pm
Date: 04/06/2020                                             Detail Transaction File List                                       Page: 1
              18-10509-shl                 Doc 1627     FiledLACKENBACH
                                                               09/02/20SIEGEL    Entered
                                                                                     LLP
                                                                                          09/02/20 17:55:40           Main Document
                                                                       Pg 107 of 107
                        Trans                 Hours
Client                   Date     Tmkr        to Bill     Amount
Transaction Date 09/12/2019
FIRES.BANK         09/12/2019     HNA          0.65       390.00 RE: BUDGET PLAN UPDATE
                                                                 UPDATE BUDGET PLANS FOR SEPTEMBER 1 - DECEMBER 31, 2019; DOCKET
                                                                 REVIEW; CONFERENCE MAM; REPORT THROUGH JW
                                                                 FIRESTAR DIAMOND, INC.
                                                                 RE: BANKRUPTCY
FIRES.BANK         09/12/2019     HNA          0.50       300.00 RE: THIRTEENTH INTERIM FEE APPLICATION
                                                                 RESEARCH AND PREPARE THIRTEENTH FEE APPLICATION
                                                                 FIRESTAR DIAMOND, INC.
                                                                 RE: BANKRUPTCY
Transaction Date 09/16/2019
FIRES.BANK         09/16/2019     HNA          0.25       150.00 RE: 4TH FEE APPLICATION
                                                                 PREPARATION; RESEARCH; CONFERENCE WITH BANKRUPTCY COUNSEL
                                                                 FIRESTAR DIAMOND, INC.
                                                                 RE: BANKRUPTCY
Transaction Date 10/01/2019
FIRES.BANK         10/01/2019     HNA          0.65       390.00 RE: FOURTH FEE APPLICATION
                                                                 REVIEW AND APPROVE FOURTH FEE APPLICATION BASED ON COUNSEL DRAFT;
                                                                 AUTHORIZE SUBMISSION TO J&B; FILE NOTES
                                                                 FIRESTAR DIAMOND, INC.
                                                                 RE: BANKRUPTCY
Transaction Date 10/25/2019
FIRES.BANK         10/25/2019     HNA          0.20       120.00 RE: FOURTH FEE APPLICATION
                                                                 COORDINATE FIING WITH DOUG T. AND WILLIAM W.; FILE NOTES
                                                                 FIRESTAR DIAMOND, INC.
                                                                 RE: BANKRUPTCY
Transaction Date 11/01/2019
FIRES.BANK         11/01/2019     HNA                     262.50 RE: 4TH FEE APPLICATION
                                                                 INVOICE NO. 29289 - NOVEMBER 6, 2019 OF DOUGLAS TABACHNIK -
                                                                 BANKRUPTCY COUNSEL FOR 4TH FEE APPLICATION
                                                                 FIRESTAR DIAMOND, INC.
                                                                 RE: BANKRUPTCY
Transaction Date 12/05/2019
FIRES.BANK         12/05/2019     HNA                     507.00 RE: BANKRUPTCY COUNSEL INVOICE
                                                                 BANKRUPTCY COUNSEL - TABACHNIK - INVOICE #29236 - OCTOBER 3, 2019
                                                                 FOR 4TH FEE APPLICATION SERVICES
                                                                 FIRESTAR DIAMOND, INC.
                                                                 RE: BANKRUPTCY

                                                                    GRAND TOTALS

                                Billable       2.25      2,119.50




HNA                                                                                                                      Monday 04/06/2020 4:22 pm
